Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 1 of 66 PAGEID #: 248




                                SETTLEMENT AGREEMENT

        This Settlement Agreement is made and entered into as of December 10, 2018, between
(a) plaintiff Karen Evans (“Plaintiff” or “Evans”) (on behalf of herself and a Settlement Class (as
defined herein), and (b) defendants American Power & Gas, LLC and Consumer Sales Solutions,
LLC (the “Defendant Parties”).

                                          RECITALS 1

        WHEREAS, on or about June 14, 2017, Plaintiff filed a putative class action lawsuit
against AP Gas & Electric (OH), LLC, AP Gas & Electric (TX), LLC, and AP Holdings, LLC in
the United States District Court for the Southern District of Ohio (Eastern Division), captioned
as Evans v. AP Gas & Electric (OH), LLC, et al., Civil Action No. 17-cv-515 (“the Action”);

       WHEREAS, on or about August 18, 2017, Plaintiff filed a First Amended Complaint in
the action naming American Power & Gas, LLC and Consumer Sales Solutions, LLC as
defendants in the Action;

       WHEREAS, on or about August 18, 2017, Plaintiff also filed a notice of voluntarily
dismissal without prejudice as to AP Gas & Electric (OH), LLC, AP Gas & Electric (TX), LLC,
and AP Holdings, LLC and the Action was re-captioned as Evans v. American Power & Gas,
LLC et. al., Civil Action No. 17-cv-515;

        WHEREAS, on or about October 3, 2017, the Defendant Parties filed answers to the First
Amended Complaint in the Action, denying any and all liability to Plaintiff and the putative
classes and asserting various affirmative defenses;

         WHEREAS, between October 2017 and May 2018, the Parties engaged in discovery and
other litigation relating to class certification and other issues;

       WHEREAS, between May 22, 2018 and August 14, 2018, the Parties engaged in
extensive settlement negotiations, including a day-long mediation session with the Honorable
Morton Denlow (Ret.) of JAMS in Chicago, Illinois;

       WHEREAS, between August 14, 2018 and October 31, 2018, the Parties engaged in
additional discovery and settlement negotiations;

        WHEREAS, the Defendant Parties have denied and continue to deny the material
allegations in the Action, have denied and continue to deny any wrongdoing and any liability to
Plaintiff or any Class Member, in any amount, in connection with the claims asserted in the
Action, have denied that class certification is required or appropriate, and contend that they
would prevail in the Action;



1
    Capitalized terms used in these Recitals shall, unless otherwise defined in the Recitals, have
    the meanings set forth in Section I of the Settlement Agreement


                                                 1
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 2 of 66 PAGEID #: 249



       WHEREAS, Plaintiff maintains that she would prevail in the Action, on behalf of herself
and the Settlement Class;

         WHEREAS, Class Counsel has conducted a thorough examination and evaluation of the
relevant law and facts to assess the merits of the pending and potential claims in the Action, and
has conducted a further investigation to determine how to best serve the interests of the
Settlement Class in the Action, both before commencing the Action, as well as during the
litigation of the Action and the negotiation of the Settlement provided for in this Agreement;

       WHEREAS, Plaintiff, for herself and on behalf of the Settlement Class, desires to settle
the Action and all matters within the scope of the Release set forth herein, having taken into
account the risks, delays, and difficulties involved in establishing liability, the likelihood of
recovery in excess of that offered by this Settlement Agreement, the desirability of payment now,
and the likelihood that the Action could be protracted and expensive;

        WHEREAS, although the Defendant Parties deny any wrongdoing and any liability to
Plaintiff and the Settlement Class whatsoever, the Defendant Parties believe that it is desirable
and in its best interest to settle the Action and all matters within the scope of the Release in the
manner and upon the terms and conditions provided for in this Settlement Agreement in order to
avoid the further expense, inconvenience, and distraction of litigation, and in order to put to rest
the claims that have been asserted in the Action and/or are within the scope of the Release;

         WHEREAS, the issues before the Court are complex and, if fully litigated, would likely
result in protracted litigation, appeals, and continued uncertainty as to any outcome;

       WHEREAS, the Parties have had the opportunity to evaluate their respective positions on
the merits of the Action; and

        WHEREAS, the Parties have agreed on all of the terms and conditions of this Settlement
Agreement through extensive arm’s-length negotiations between their respective counsel, and
the assistance of a mediator (Hon. Morton Denlow (Ret.) of JAMS);

        NOW THEREFORE, in consideration of the foregoing and the covenants and agreements
set forth herein, and for other good and valuable consideration, the sufficiency of which is
acknowledged herein, Plaintiff, for herself and as representative of the Settlement Class, and the
Defendant Parties agree, subject to the approval by the Court of the Settlement, as follows:

                                    I.     DEFINITIONS
      In addition to the terms defined above, the following terms are used in this Settlement
Agreement:

       1.01 “Action” means the action now captioned as Evans v. American Power & Gas,
LLC et. al., Civil Action No. 17-cv-515, now pending in the United States District Court for the
Southern District of Ohio (Eastern Division).

       1.02    “Agreement” or “Settlement Agreement” means this Settlement Agreement.


                                                 2
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 3 of 66 PAGEID #: 250



       1.03    “AP&G” means defendant American Power & Gas, LLC.

      1.04 “Attorney Fee/Litigation Cost Award” means the award(s), if any, made to Class
Counsel by the Court, upon application pursuant to Paragraph 2.29 below.

      1.05 “Benefit Check” means the negotiable check to be sent to those Class Members
who shall receive the Consideration pursuant to Paragraphs 3.01 and 3.03 through 3.06 below.

       1.06 “Claim Form” means the detachable postcard and electronic claim forms
contemplated by this Agreement in the form agreed-to by the Parties and attached hereto as
Exhibits C and E.

       1.07    “Class” means the “Settlement Class.”

       1.08 “Class Counsel” means JB Hadden, Brian K. Murphy and Jonathan P. Misny (of
Murray Murphy Moul Basil LLP), Anthony Paronich and Edward A. Broderick (of Broderick
and Paronich, P.C.), and Samuel J. Strauss (of Turke and Strauss LLP).

        1.09 “Class Member” means a member of the Settlement Class. The Parties agree that
each subscriber or user of a unique cellular phone number on the Class Phone Number List shall
constitute a single Class Member for purposes of this Agreement.

       1.10 “Class Notice” means the mailed postcard notice of this Settlement and
detachable Claim Form that is contemplated by this Agreement and attached hereto as Exhibit C.

       1.11    “Class Period” means the period from June 14, 2013 to August 31, 2018.

      1.12 “Class Phone Number List” means the list of 313,285 unique cellular telephone
numbers associated with the Class Members.

       1.13    “Consideration” means (a) the pro rata amount to be paid from the Settlement
Amount to each Class Member who submits a Valid Claim Form in exchange for the Release, as
described in Paragraphs 4.01 through 4.03 below, after payment of the Attorney Fee/Litigation
Cost Award (if any), the Representative Plaintiff Award (if any), and the Settlement
Administration Costs from the Settlement Amount. 2 Each Class Member who submits a Valid
Claim Form shall receive the same amount of Consideration regardless of the number of calls
made to the unique cellular phone number bringing the Class Member within the scope of this
Settlement.

     1.14 “Counsel for the Defendants” means Brooks R. Brown and W. Kyle Tayman (of
Goodwin Procter LLP) and Elliot A. Hallak (of Harris Beach PLCC).



2
    For illustrative purposes only, the Parties agree that, if the Settlement Amount Deduction is
    three million ($3,000,000) dollars and 100,000 Class Members submit a Valid Claim Form,
    then the Consideration paid to each such Class Member from the remaining three million
    ($3,000,000) dollar portion of the Settlement Amount shall be thirty ($30) dollars.


                                                 3
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 4 of 66 PAGEID #: 251



        1.15 “Court” means the Honorable Edmund A. Sargus of the United States District
Court for the Southern District of Ohio (Eastern Division) and/or such other judge of the same
court to whom the Action, or any proceeding in the Action, may hereafter be assigned.

       1.16   “CSS” means defendant Consumer Sales Solutions, LLC.

       1.17   “Defendants” means:

              (a)    AP&G; CSS; AP&G Holdings, LLC; American Power & Gas of CA,
                     LLC; American Power & Gas of CT, LLC; American Power & Gas of IL,
                     LLC; American Power & Gas of MA, LLC; American Power & Gas of
                     MD, LLC; American Power & Gas of ME, LLC; American Power & Gas
                     of NJ, LLC; American Power & Gas of Ohio, LLC; American Power &
                     Gas of Pennsylvania, LLC; American Power & Gas of TX, LLC; and CSS
                     Columbia, SAS (collectively, the “AP&G and CSS Entities”);

              (b)    all subsidiaries or affiliates of any of the AP&G and CSS Entities;

              (c)    all persons or entities for or on behalf of which any of the AP&G and CSS
                     Entities made calls to a cellular telephone number of any Class Member
                     bringing the Class Member within the scope of the Settlement Class; and

              (d)    all past, present and future predecessors, successors, assigns, affiliates,
                     parents, subsidiaries, divisions, owners, shareholders, officers, directors,
                     attorneys, vendors, accountants, agents (alleged or actual), representatives,
                     and employees of each of the entities or persons in subparagraphs (a), (b),
                     and (c) above.

       1.18   “Defendant Parties” means AP&G and CSS.

       1.19   “Final Approval” means the last date on which all of the following have occurred:

              (a)    The Court has issued all necessary orders under Fed. R. Civ. P. 23
                     approving of the Settlement in a manner substantially consistent with the
                     terms and intent of this Settlement Agreement, including the Final
                     Approval Order;

              (b)    The Court enters a judgment, including as part of the Final Approval
                     Order, (i) dismissing all claims in the Action with prejudice, and
                     (ii) finally approving the Settlement in a manner substantially consistent
                     with the terms and intent of this Settlement Agreement;

              (c)    Either: (i) thirty-five (35) days have passed after entry of the Court’s
                     judgment finally approving the Settlement in a manner substantially
                     consistent with the terms and intent of this Settlement Agreement and
                     within such time no appeal is taken after the Court’s judgment and no
                     motion or other pleading has been filed with the Court to set aside or in
                     any way alter the judgment and/or orders of the Court finally approving of


                                               4
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 5 of 66 PAGEID #: 252



                       the Settlement, or (ii) all appellate, reconsideration, or other forms of
                       review and potential review of the Court’s orders and judgment finally
                       approving the Settlement are exhausted or become unavailable by virtue of
                       the passage of time, and the Court’s orders and judgment are upheld, or
                       not altered in a manner that is substantially inconsistent with the judgment
                       contemplated by subparagraph (b), whichever occurs later, provided that,
                       and without limitation, any change or modification that may increase the
                       Defendant Parties’ liability, or not approve the use of a Claim Form, or
                       reduce the scope of the Release, or reduce the scope of the Settlement
                       Class shall prevent the occurrence of Final Approval at the sole option of
                       the Defendant Parties; and

               (d)     No Party with a right to do so has terminated the Agreement.

       1.20    “Final Approval Date” means the date upon which Final Approval occurs.

       1.21 “Final Approval Order” means the order and judgment of the Court approving the
Settlement in a manner substantially consistent with the terms and intent of this Settlement
Agreement, and dismissing all claims in the Action with prejudice.

        1.22 “Full Class Notice” means the long-form notice of this Settlement to be posted on
the Settlement Website that is contemplated by this Agreement.

        1.23 “Party” means Representative Plaintiff, AP&G, or CSS individually, and
“Parties” means each of the Representative Plaintiff and the Defendant Parties, collectively.

       1.24 “Plaintiff’s Counsel” means (i) Brian K. Murphy and Jonathan P. Misny (of
Murray Murphy Moul Basil LLP), Anthony Paronich and Edward A. Broderick (of Broderick
and Paronich, P.C.), and Samuel J. Strauss (of Turke and Strauss LLP); (ii) any other law firms,
professional legal corporations, partnerships, other entity or attorney that have represented or
purport to represent Plaintiff or any Class Member with respect to matters within the scope of the
Release; (iii) any law firm, professional legal corporation, partnership, or other entity or attorney
that has or may claim to have a right to any attorneys’ fees or costs in connection with the
Action; and (iv) each partner, shareholder or other part or full owner of any of the foregoing.

       1.25 “Preliminary Approval” means the order or orders of the Court preliminarily
approving the terms and conditions of this Agreement, as contemplated by this Agreement.

        1.26 “Preliminary Approval Date” means the date on which the order or orders
constituting Preliminary Approval are entered by the Court.

      1.27     “Release” means the release set forth in Paragraphs 4.01 through 4.03 of this
Agreement.

       1.28    “Released Persons” shall mean AP&G, CSS, and each of the Defendants.

       1.29    “Representative Plaintiff” or “Plaintiff” means plaintiff Karen Evans.



                                                 5
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 6 of 66 PAGEID #: 253



        1.30 “Representative Plaintiff Award” means the award, if any, made to Representative
Plaintiff by the Court upon application pursuant to Paragraphs 2.32 through 2.35 below.

       1.31 “Second Check” means the second check (if any) potentially available to eligible
Class Members under the circumstances described in Paragraph 3.09 of this Agreement.

        1.32 “Settlement” means the resolution of the matters within the scope of the Release
set forth herein, as embodied in Paragraphs 4.01 through 4.03 of this Agreement.

       1.33 “Settlement Administration Costs” means the costs for administering the
Settlement provided for herein to be paid exclusively from the Settlement Amount, including but
not limited to the costs of identifying Class Members, mailing the Class Notice to the Class
Members, administering and maintaining the Settlement Website for information about the
Settlement and the submission of electronic Claim Forms, providing the Benefit Checks to Class
Members who submit a Valid Claim Form and providing the Second Checks (if any) to eligible
Class Members, but specifically excluding all class benefit payments, payments to the
Representative Plaintiff, attorneys’ fees and litigation costs.

        1.34 “Settlement Administrator” means KCC, LLC or another bona fide person or
entity in the business of class action settlement administration approved by the Court.

        1.35 “Settlement Amount” means the maximum six million ($6,000,000) dollar total
aggregate amount that the Defendant Parties will become obligated to pay by operation of the
Settlement Agreement, subject to the provisions of Paragraphs 2.27 through 2.39 below, if it
gains Final Approval, and includes and is limited to: (a) the Consideration to Class Members
who submit a Valid Claim Form; (b) the Attorney Fee/Litigation Cost Award, if any, to Class
Counsel; (c) the Settlement Administration Costs; and (d) the Representative Plaintiff Award, if
any, to Representative Plaintiff.

       1.36 “Settlement Amount Deduction” means all amounts potentially to be paid from
the Settlement Amount (other than the Consideration to be paid by each Class Member who
submits a Valid Claim Form), and includes and is limited to: (a) the Attorney Fee/Litigation
Cost Award, if any to Class Counsel; (b) the Settlement Administration Costs; and (c) the
Representative Plaintiff Award, if any, to Representative Plaintiff.

        1.37 “Settlement Class” means all persons in the United States who were the users or
subscribers of a cellular telephone number identified on the Class Phone Number List to which
the Defendants, themselves or through a third party, made a telephone call using the ViciDial
technology between June 14, 2013 and August 31, 2018. Plaintiff and the Defendant Parties
agree that the Class Members include only those users or subscribers associated with the 313,285
unique cellular telephone numbers identified on the Class Phone Number List.

       1.38 “Settlement Website” means the Internet website to be administered and
maintained by the Settlement Administrator concerning the Settlement.

       1.39 “Successful Opt-Out” means a person who, pursuant to Paragraph 2.08 and Fed.
R. Civ. P. 23, timely and validly exercises his or her right to be excluded from the Settlement
Class, but shall not include (a) persons whose requests for exclusion are disputed by the


                                               6
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 7 of 66 PAGEID #: 254



Defendant Parties pursuant to Paragraphs 2.10 and 2.22 below, and the dispute is not overruled
by the Court or withdrawn by the Defendant Parties, (b) persons whose communication is not
treated as a request for exclusion pursuant to Paragraph 2.08, and (c) persons whose requests for
exclusion are not valid or are otherwise void pursuant to Paragraphs 2.08 through 2.11.

       1.40 “TCPA” means the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.,
including any subsequent amendments to that statute.

       1.41   “Valid Claim Form” shall mean a Claim Form that:

              (a)     is completely filled out (i) by the Class Member, or (ii) by a person
                      previously authorized by law, such as a trustee, guardian or person acting
                      under a power of attorney, to act on behalf of the Class Member with
                      respect to a claim or right such as those at issue in the Action;

              (b)     contains the phone number and address of the Class Member;

              (c)     contains information reflecting that, to the best of the Class Member’s
                      knowledge or belief, the cellular telephone number identified on the Claim
                      Form belonged to the Class Member during the Class Period and the Class
                      Member did not consent to receiving calls from the Defendant Parties on
                      his or her cellular telephone;

              (d)     is executed by the Class Member for whom the Claim Form is being
                      submitted (or his, her, or their legal representative);

              (e)     is timely, as judged by the fact that it is postmarked (if mailed to the
                      Settlement Administrator) or time-stamped (if submitted to the Settlement
                      Administrator via the Settlement Website) by the deadline set by the
                      Court; and

              (f)     is not successfully challenged. A Claim Form shall be treated as
                      successfully challenged under the standards set forth in Paragraph 2.22
                      below.

         1.42 As used herein, the plural of any defined term includes the singular thereof and
vice versa, except where the context requires otherwise. All references to days shall be
interpreted to mean calendar days, unless otherwise noted. When a deadline or date falls on a
weekend or a legal Court holiday, the deadline or date shall be extended to the next business day
that is not a weekend or legal Court holiday.

       1.43 Other terms are defined in the text of this Agreement, and shall have the meaning
given those terms in the text. It shall be the intent of the Parties in connection with all
documents related to the Settlement that defined terms as used in other documents shall have the
meaning given to them in this Agreement.




                                               7
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 8 of 66 PAGEID #: 255



                        II.      SETTLEMENT PROCEDURES
       A.      Preliminary Approval.

        2.01 As soon as practical after the execution of this Settlement Agreement, Class
Counsel, on behalf of the Settlement Class, shall move the Court for an order of Preliminary
Approval substantially in the form of Exhibit A hereto (a) preliminarily approving the Settlement
memorialized in this Settlement Agreement as fair, reasonable, and adequate, including the
material terms of this Agreement; (b) provisionally approving the Settlement Class for settlement
purposes only; (c) setting a date for a final approval hearing (“Court Approval Hearing”);
(d) approving the proposed Class Notice, Full Class Notice and Claim Form (postcard and
electronic) in forms that are attached hereto as Exhibits C, D and E, respectively, and authorizing
their dissemination to the Settlement Class; (e) approving the requirement that Class Members
file a claim form in order to obtain the Benefit Check; (f) setting deadlines consistent with this
Agreement for mailing of the Class Notice and Claim Form, the submission of Claim Forms, the
filing of motions to intervene, the filing of objections, statements or other submissions by any
person concerning the Settlement, the submission of requests for exclusion from the Settlement
Class, and the filing of papers in connection with the Court Approval Hearing; (g) conditionally
designating Representative Plaintiff as the representative of the Settlement Class and Class
Counsel as counsel for the Settlement Class; (h) prohibiting all generalized notices or
communications, whether by written correspondence, advertisements, Internet postings, or other
media, to Class Members by the Parties about the Settlement or its terms other than as
specifically authorized by this Agreement or approved by the Court; and (i) approving the
Settlement Administrator. The Defendant Parties agree not to oppose the entry of the
Preliminary Approval Order, provided it is substantially in the form of Exhibit A hereto.
Without implication of limitation, the Defendant Parties’ agreement not to oppose the entry of
the Preliminary Approval Order shall not be an admission or concession by Defendants (or any
of them) that a class was appropriate in the Action or would be appropriate in any other matter,
and/or that relief was appropriate in the Action or would be appropriate in any other matter.

       B.      Administration.

       2.02 In the event of Preliminary Approval, the Defendant Parties and the Settlement
Administrator shall prepare the list of Class Members (“Class Member List”). To prepare the
Class Member List, the Defendant Parties shall provide the Settlement Administrator with the
Class Phone Number List, together with the names and/or addresses, if any, of the person(s)
associated with the phone numbers on the Class Phone Number List in the Defendant Parties’
reasonably available and accessible electronic records. The Defendant Parties shall use
reasonable good faith efforts to identify the mailing address for the person(s) associated with
each phone number on the Class Phone Number List according to their records, but shall have
no obligation to look beyond information obtainable from the Defendant Parties’ readily
searchable computer media in doing so. For any phone number on the Class Phone Number List
as to which the Defendant Parties do not have a mailing address for a person(s), the Settlement
Administrator shall perform a reverse look-up of the number through one or more vendors in an
attempt to identify a mailing address for a person(s). After identifying mailing addresses through
this process, the Settlement Administrator shall, by using the National Change of Address
(“NCOA”) database maintained by the United States Postal Service (“Postal Service”), obtain


                                                8
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 9 of 66 PAGEID #: 256



updates, if any, to the mailing addresses provided by the Defendant Parties and obtained by the
Settlement Administrator through the reverse look-up process.

       2.03 Within thirty (30) days after the Preliminary Approval Date, the Settlement
Administrator shall mail the Class Notice to each Class Member for whom a mailing address has
been obtained through the process described in Paragraph 2.02 above. The Settlement
Administrator shall have discretion to format the Class Notice in a reasonable manner to
minimize mailing or administrative costs. Neither the Defendant Parties nor the Settlement
Administrator shall have any obligation to mail the Class Notice to any Class Member for whom
no mailing address was identified through the process set forth in Paragraph 2.02 above.

        2.04 Within thirty (30) days after the Preliminary Approval Date, the Settlement
Administrator shall cause the Full Class Notice, Claim Form, and this Settlement Agreement to
be made available on a dedicated settlement website to be named www.APG-
TCPAsettlement.com (or another name mutually agreeable to the Parties) and administered by
the Settlement Administrator.

       2.05 If any Class Notice sent under Paragraph 2.03 above is returned by the Postal
Service as undeliverable, the Settlement Administrator shall re-mail the Class Notice to the
forwarding address, if any, provided by the Postal Service on the face of the returned mail.
Other than as set forth above, the Defendant Parties and the Settlement Administrator shall have
no other obligation to re-mail Class Notices. And, other than as set forth in this Section II of the
Agreement, there shall be no other provision for notice of the Settlement.

        2.06 The Parties will recommend that the Court Approval Hearing be scheduled for a
date at least one-hundred twenty (120) days after the last date required under Paragraphs 2.03
and 2.04 for the mailing of the Class Notice.

       2.07 The Class Notice shall direct Class Members to the Settlement Website for the
Full Class Notice, information about how to submit a Claim Form, and additional information
about the Settlement. The Claim Form shall also contain a detachable, postage pre-paid Claim
Form addressed to the Settlement Administrator.

        2.08 The Full Class Notice shall inform each Class Member of his or her right to
request exclusion from the Settlement Class and not to be bound by this Agreement, if, within
such time as is ordered by the Court and contained in the Full Class Notice (“Opt-Out Period”),
the Class Member personally completes and mails a request for exclusion (“Opt-Out”) to the
Settlement Administrator at the addresses set forth in the Full Class Notice. For a Class
Member’s Opt-Out to be valid and treated as a Successful Opt-Out, it must (a) state his or her
full name, address, and telephone number; (b) contain, to the extent known to the Class Member,
the cellular telephone number as to which he or she seeks exclusion; (c) contain the Class
Member’s personal and original signature or the original signature of a person previously
authorized by law, such as a trustee, guardian or person acting under a power of attorney, to act
on behalf of the Class Member with respect to a claim or right such as those in the Action (i.e.,
conformed, reproduced, facsimile, or other non-original signatures are not valid); and (d) state
unequivocally the Class Member’s intent to be excluded from the Settlement Class, to be
excluded from the Settlement, not to participate in the Settlement, and/or to waive all rights to


                                                 9
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 10 of 66 PAGEID #: 257



 the benefits of the Settlement. The Parties will recommend that the Opt-Out period shall expire
 no less than twenty-one (21) days before the Court Approval Hearing, and that Opt-Outs
 postmarked after the expiration of the Opt-Out Period shall not be treated as a successful Opt-
 Out.

         2.09 No person shall purport to exercise any exclusion rights of any other person, or
 purport (a) to opt-out Class Members as a group, aggregate, or class involving more than one
 Class Member; or (b) to opt-out more than one Class Member on a single paper, or as an agent or
 representative; any such purported opt-outs shall be void, and the Class Member(s) that is or are
 the subject of such purported opt-out shall be treated as a Class Member.

         2.10 At the expiration of the Opt-Out Period, Class Counsel, Counsel for the
 Defendants and the Settlement Administrator shall create a comprehensive list of Successful
 Opt-Outs. The Parties shall, if possible, agree as to whether a communication from a Class
 Member is a request to opt-out. The Defendant Parties or Class Counsel may dispute an Opt-Out
 or purported Opt-Out, and the presentation and resolution of such disputes shall be governed by
 the identical procedure set forth herein with respect to Disputed Claims in Paragraph 2.22
 below. The Parties further agree that the identification any person on the list of Successful Opt-
 Outs is not and shall not be construed as an admission or conclusion by Plaintiff, Plaintiff’s
 Counsel, the Defendant Parties and/or Counsel for the Defendants that such person is a member
 of the Settlement Class.

         2.11 Any Class Member who does not submit a timely Opt-Out, or otherwise comply
 with all requirements for opting-out as may be contained in this Agreement, in the Full Class
 Notice and otherwise as ordered by the Court, or who is not a Successful Opt-Out shall be bound
 by this Agreement, this Settlement and the Release, as embodied in Paragraphs 4.01 through 4.03
 of this Settlement Agreement. If a Class Member is a Successful Opt-Out, then that Class
 Member shall be excluded from the Settlement, and shall not receive any benefits of the
 Settlement, including the Consideration, and will not be bound by the terms of this Settlement
 Agreement. Any Class Member who is a Successful Opt-Out shall have no standing to object to
 the Settlement.

        2.12 No Class Member may assign or delegate to any individual or entity the right to
 receive a Benefit Check or to submit a Claim Form on behalf of the Class Member. If a Class
 Member assigns or delegates such right, the Claim Form submitted by or on behalf of that Class
 Member shall be null and void. Nothing herein shall preclude a person previously authorized by
 law, such as a trustee, guardian or person acting under a power of attorney, to act on behalf of the
 Class Member from receiving the Consideration or submitting a Claim Form on behalf of a Class
 Member.

         2.13    Claim Forms shall be returned or submitted to the Settlement Administrator by
 the deadline set by the Court and set forth in the Full Class Notice or be forever barred. In the
 event that a Class Member is unable to execute a Claim Form in accordance with Paragraph 1.41
 above and there is no person previously authorized by law, such as a trustee, guardian or person
 acting under a power of attorney, to act on behalf of such a Class Member with respect to a claim
 or right such as those in the Action, a statement executed under penalty of perjury explaining the
 reason(s) the Class Member is unable to execute the Claim Form (e.g., death, divorce, overseas


                                                 10
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 11 of 66 PAGEID #: 258



 military service) may be returned or submitted with the Claim Form. In the event and only in the
 event of the submission of such statement with a Claim Form meeting all the criteria for a Valid
 Claim Form set forth in Paragraph 1.41 except for the execution requirement in Paragraph
 1.41(d), the Settlement Administrator shall have discretion to treat the Claim Form as a Valid
 Claim Form.

         2.14 Any Class Member who is not a Successful Opt-Out and who wishes to object to
 the proposed Settlement must, within such time as is ordered by the Court and contained in the
 Full Class Notice, mail or hand-deliver a written objection to the Settlement (“Objection”) to
 Class Counsel and Counsel for the Defendants, at the addresses set forth in the Class Notice, and
 mail or hand-deliver the Objection simultaneously to the Court. Each Objection must (a) set
 forth the Class Member’s full name, current address, and telephone number; (b) identify the
 cellular telephone number of the Class Member that brings him or her within the scope of the
 Settlement Class; (c) contain the Class Member’s original signature (conformed, reproduced,
 facsimile, or other non-original signatures will not be valid); (d) state that the Class Member
 objects to the Settlement, in whole or in part; (e) set forth a statement of the specific legal and
 factual basis for the objection; (f) state whether the objection applies only to the objector, to a
 specific subset of the class, or to the entire class; and (g) provide copies of any documents that
 the Class Member wishes to submit in support of his/her position. Objections may be filed by
 counsel for a Class Member. Any Class Member who does not submit a timely Objection in
 complete accordance with this Agreement, the Full Class Notice and otherwise as ordered by the
 Court shall not be treated as having filed a valid Objection to the Settlement in the absence of
 approval by the Court.

         2.15 The Parties will recommend that all Objections should be mailed or hand-
 delivered to the Court and mailed or hand-delivered to Class Counsel and Counsel for the
 Defendants no less than twenty-one (21) days before the Court Approval Hearing.

         2.16 Any Class Member who wishes to appear at the Court Approval Hearing, whether
 pro se or through counsel, must, within the time set by the Court and contained in the Full Class
 Notice, mail or hand-deliver to the Court a notice of appearance in the Action, take all other
 actions or make any additional submissions as may be required in the Class Notice or as
 otherwise ordered by the Court, and mail the notice and other pleadings to Class Counsel and
 Counsel for the Defendants as provided in the Full Class Notice. No Class Member shall be
 permitted to raise matters at the Court Approval Hearing that the Class Member could have
 raised in an Objection, but failed to do so. Any Class Member who fails to comply with this
 Agreement, the Full Class Notice, and as otherwise ordered by the Court shall be barred from
 appearing at the Court Approval Hearing.

         2.17 The Parties will recommend that any Class Member who wishes to appear at the
 Court Approval Hearing should be required to take each action required under Paragraph 2.16 no
 less than twenty-one (21) days before the Court Approval Hearing.

        2.18 Any Class Member who wishes to file a motion or otherwise seek relief from the
 Court in the Action must, within such time as is ordered by the Court and contained in the Full
 Class Notice, mail or hand-deliver to the Court a written motion or application to do so, and
 contemporaneously mail or hand-deliver it to Class Counsel and Counsel for the Defendants.


                                                 11
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 12 of 66 PAGEID #: 259



        2.19 The Parties will recommend that all motions or applications, by or on behalf of
 Class Members, should be mailed and/or hand-delivered to the Court, Class Counsel, and
 Counsel for the Defendants no less than twenty-one (21) days before the Court Approval
 Hearing.

         2.20 Unless the Court directs otherwise, the dates set forth in the Full Class Notice
 shall govern the rights of the Class Members.

         2.21 The Class Notice and Full Class Notice shall provide that the Claim Form shall be
 returned by mail or submitted through the Settlement Website to the Settlement Administrator by
 a deadline set by the Court, or be forever barred. The Parties will recommend that the deadline
 for the return or submission of Claim Forms to the Settlement Administrator should be twenty-
 one (21) days before the date for the Court Approval Hearing Date originally set by the Court.

        2.22 (A)        The Settlement Administrator shall determine whether a Claim Form
 meets the definition of Valid Claim Form.

                (B)     Within fifteen (15) business days of the deadline set by the Court for the
 return or submission of a Valid Claim Form (or within such additional time as the Parties may
 agree or the Court may permit), the Defendant Parties may, themselves or through Counsel for
 the Defendants, challenge any claims determined to be valid by the Settlement Administrator as
 not meeting the definition of Valid Claim Form, by any form of written notice to Class Counsel
 (“Disputed Claims”). Such notice of Disputed Claims shall void any Disputed Claim unless
 Class Counsel disputes the challenge, in good faith, and in writing to Counsel for the Defendants
 within fifteen (15) business days of the receipt of notice of Disputed Claims (or within such
 additional time as the Parties may agree or the Court may permit).

                 (C)    Within fifteen (15) business days of the deadline set by the Court for the
 return or submission of a Valid Claim Form (or within such additional time as the Parties may
 agree or the Court may permit), Plaintiff, either herself or through Class Counsel, may challenge
 any claims determined to be Invalid by the Settlement Administrator as meeting the definition of
 a Valid Claim Form by any form of written notice to the Settlement Administrator and Counsel
 for the Defendants (“Disputed Invalid Claims”). Such notice of Disputed Invalid Claims shall
 void a determination of an invalid claim unless Counsel for the Defendants disputes the
 challenge in good faith, and in writing, to Class Counsel within fifteen (15) business days of
 receipt of the Disputed Invalid Claim (or within such additional time as the Parties may agree or
 the Court may permit).

               (D)    The Court shall retain jurisdiction to resolve Disputed Claims and
 Disputed Invalid Claims. The Parties agree that any decision by the Defendant Parties not to
 dispute a Claim Form shall not be a waiver, determination, or preclusive finding against
 Defendant in any proceeding.

        2.23 Settlement administration shall be conducted by the Settlement Administrator,
 including by some combination of the Defendant Parties’ personnel, a third-party administrator
 and/or other persons or entities engaged by the Defendant Parties or the Settlement




                                                12
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 13 of 66 PAGEID #: 260



 Administrator to provide services in connection with the administration services in connection
 with Class Member identification or Class Member address identification or updating.

        2.24 The Settlement Administration Costs shall be paid exclusively from the
 Settlement Amount.

         2.25 For a period of one hundred twenty (120) days after the Final Approval Date, the
 Settlement Administrator shall maintain an address to receive (a) Claim Forms that are returned
 or submitted, whether valid or not, and (b) other inquiries with respect to the Settlement. The
 Parties, Class Counsel, and the Settlement Administrator shall, subject to the provisions of
 Paragraph 5.06 below and any order of the Court, have the right to respond to verbal inquiries
 initiated by individual Class Members concerning the Settlement at any time.

          2.26 The Defendant Parties shall provide, or cause the Settlement Administrator to
 provide on the Defendant Parties’ behalf, notice of the Settlement to the appropriate state or
 federal officials in accordance with the Class Action Fairness Act of 2005 (“CAFA”). See 28
 U.S.C. § 1715. The Parties agree that the Defendant Parties are permitted to provide such notice
 as required by law and that any notice by the Defendant Parties shall be done to effectuate the
 Settlement and shall not be considered a breach of this Agreement or any other agreement of the
 Parties.

        C.      Final Approval.

         2.27 At the time appointed by the Court, Representative Plaintiff and Class Counsel
 shall move the Court for a Final Approval Order substantially in the form of Exhibit B hereto (a)
 finally approving the Settlement as fair, reasonable, and adequate; (b) giving the terms of the
 Settlement final and complete effect; (c) finally certifying the Settlement Class; (d) finding that
 all requirements of Fed. R. Civ. P. 23, and any other applicable statute, rule, or state and/or
 federal Constitution, necessary to effectuate this Settlement have been met and satisfied;
 (e) otherwise entering final judgment of dismissal on the merits and with prejudice in the Action.
 The Defendant Parties agree not to oppose the entry of the Final Approval Order, provided it is
 substantially in compliance with the form of Exhibit B hereto. Without implication of limitation,
 the Defendant Parties’ agreement not to oppose the entry of the Final Approval Order shall not
 be an admission or concession by the Defendants (or any of them) that a class was appropriate in
 the Action or would be appropriate in any other matter, and/or that relief was appropriate in the
 Action or would be appropriate in any other matter.

         2.28 The Final Approval Order, or a separate order, shall be entered providing that all
 Class Members (who are not Successful Opt-Outs), including Representative Plaintiff, Class
 Counsel and Plaintiff’s Counsel shall be enjoined from commencing, prosecuting, or assisting in
 any lawsuit against the Released Persons that asserts or purports to assert matters within the
 scope of the Release and judgment in the Action. Nothing in this Paragraph shall be construed to
 preclude Representative, Plaintiff’s Counsel, and/or Class Members from bringing, joining,
 assisting in, or continuing to prosecute existing or future claims against the Defendant Parties
 and/or any Released Person that were not released as part of the Settlement.




                                                 13
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 14 of 66 PAGEID #: 261



          2.29 No later than thirty-five (35) days before the Court Approval Hearing,
 Representative Plaintiff and Class Counsel may, subject to the limitations set forth in this
 Paragraph and Paragraph 2.30 below, make written application to the Court for an award
 attorneys’ fees and actual litigation costs incurred in the prosecution of the Action to be paid
 from the Settlement Amount. The application shall not request an award of attorneys’ fees from
 the Settlement Amount in excess of two million ($2,000,000) dollars or seek an amount for
 litigation costs greater than those actually incurred by Class Counsel in the prosecution of this
 Action. The Parties agree that the Court (and only the Court) shall determine the amount, if any,
 of the Attorney Fee/Litigation Cost Award in this Action.

                (A)    Class Counsel agrees that any application for attorneys’ fees made
 pursuant to this Paragraph will not seek an amount, in the aggregate, in excess of two million
 ($2,000,000) dollars.

                (B)    Class Counsel agree that any application for litigation costs made pursuant
 to this Paragraph will only seek reimbursement of litigation costs actually incurred by Class
 Counsel in the prosecution of the Action.

                (C)    The Attorney Fee/Litigation Cost Award, if any, made by the Court upon
 application pursuant to this Paragraph 2.29 above shall be paid from, and not in addition to, the
 Settlement Amount.

                 (D)    In the event the Court’s Attorney Fee/Litigation Cost Award (if any)
 awards attorneys’ fees in amount less than two million ($2,000,000) dollars or litigation costs
 less than those actually incurred by Class Counsel in the prosecution of the Action, the difference
 between amounts applied for and awarded shall remain as part of the Settlement Amount.

                (E)    In the event that the Court’s Attorney Fee/Litigation Cost Award (if any)
 awards attorneys’ fees in excess of two million ($2,000,000), whether that amount is to be paid
 from the Settlement Amount or any other source (including Class Member distributions) or by
 the Defendant Parties or any other person or entity, Representative Plaintiff and Class Counsel
 expressly disclaim and hereby release any and all right to collect the amount awarded by the
 Court in excess of two million ($2,000,000) dollars from any person or entity, including the
 Defendant Parties and Released Persons.

                (F)    In the event that the Court’s Attorney Fee/Litigation Cost Award (if any)
 awards litigation costs in excess of those incurred by Class Counsel in the prosecution of the
 Action, whether that amount is to be paid from the Settlement Amount or any other source
 (including Class Member distributions) or by the Defendant Parties or any other person or entity,
 Representative Plaintiff and Class Counsel expressly disclaim and hereby release any and all
 right to collect the amount awarded by the Court in excess of those litigation costs actually
 incurred by Class Counsel in the prosecution of the Action from any person or entity, including
 the Defendant Parties and Released Persons.

                 (G)    Representative Plaintiff and Class Counsel expressly disclaim any and all
 right to collect any portion of the Attorney Fee/Litigation Cost Award, if any, from any source
 other than the Settlement Amount.



                                                 14
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 15 of 66 PAGEID #: 262



                (H)    In the event the Court’s Attorney Fee/Litigation Cost Award finally
 approved by the Court is less than the amount applied for attorneys’ fees or litigation costs, no
 other relief may be sought from the Court, so as to increase the Award or make up some or all of
 the shortfall.

         2.30 The Defendant Parties shall have no liability to (a) Class Counsel, (b) Plaintiff’s
 Counsel, (c) any attorney or law firm associated with Class Counsel or party to any agreement
 (written or oral) with Class Counsel with respect to the prosecution of this Action, and/or (d) any
 other person or entity for attorneys’ fees or actual litigation costs relating to the Action and/or the
 Settlement other than as provided for in this Agreement.

        2.31 No later than thirty-five (35) days before the Court Approval Hearing,
 Representative Plaintiff and Class Counsel may, subject to the limitations set forth in Paragraphs
 2.32, 2.33, and 2.34 below, make written application to the Court for a Class Representative
 Award in an aggregate amount not to exceed ten thousand ($10,000) dollars to be paid to
 Representative Plaintiff for her service as a class representative in the Action. To the extent
 approved, such an award shall be paid exclusively from, and not in addition to, the Settlement
 Amount.

         2.32 Representative Plaintiff and Class Counsel agree that any application made
 pursuant to Paragraph 2.31 above will not seek an aggregate amount in excess of ten thousand
 ($10,000) dollars to be paid to Representative Plaintiff exclusively from, and not in addition to,
 the Settlement Amount. The Parties agree that the Court (and only the Court) shall determine the
 amount, if any, of the Class Representative Award in this Action.

        2.33 Representative Plaintiff and Class Counsel understand and agree that the Court
 may deny the application for a Class Representative Award or award an amount less than ten
 thousand ($10,000) dollars. Representative Plaintiff further agrees that her agreement to this
 Settlement is not conditioned upon the possibility of receiving a Class Representative Award in
 any amount, and represents that she supports this Settlement even in the absence of a Class
 Representative Award. Representative Plaintiff and Class Counsel agree that the application for
 the Class Representative Award will be based upon the work performed by, and risks undertaken
 by, Representative Plaintiff in the prosecution of this Action. Representative Plaintiff and Class
 Counsel further agree and represent that the filing of an application for a Class Representative
 Award is not a condition of Representative Plaintiff’s decision to support the Settlement or to
 provide testimony in support of the Settlement.

         2.34 The Defendant Parties shall not be obligated to pay any Representative Plaintiff
 Award that is in excess of ten thousand ($10,000) dollars. In the event that the Court’s
 Representative Plaintiff Award (if any) exceeds ten thousand ($10,000) dollars, whether that
 amount is to be paid from the Settlement Amount or any other source (including Class Member
 distributions) by the Defendant Parties or any other person or entity, Representative Plaintiff and
 Class Counsel expressly disclaim and hereby release any and all right to collect in excess of ten
 thousand ($10,000) dollars to Representative Plaintiff in a Representative Plaintiff Award from
 any person or entity.




                                                   15
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 16 of 66 PAGEID #: 263



        2.35 In the event that the Court denies, in whole or in part, (a) any application made by
 Class Counsel pursuant to Paragraph 2.29 above; and/or (b) any application made by
 Representative Plaintiff and Class Counsel pursuant to Paragraph 2.31 above, the remainder of
 the terms of this Agreement shall remain in effect and such denial or partial denial shall not
 provide any basis for Class Counsel or Representative Plaintiff to seek to terminate or void this
 Agreement.

        2.36 At the Court Approval Hearing, Representative Plaintiff and Class Counsel shall
 present sufficient evidence to support the entry of a Final Approval Order, and shall present such
 evidence as they deem appropriate to support any applications for an Attorney Fee/Litigation
 Cost Award and/or a Representative Plaintiff Award.

         2.37 The Parties and Class Counsel agree that Representative Plaintiff and Class
 Counsel will submit to Counsel for the Defendant drafts of any motions, memoranda, or other
 materials Plaintiff and/or Class Counsel intends to submit to the Court at least three (3) business
 days prior to the date any such motion, memoranda, or other materials are to be filed with the
 Court. The Defendant Parties shall have the right to suggest reasonable, good faith comments on
 such motions, memoranda, or other materials to the extent it deems necessary, in its sole
 discretion, to protect its interests in the Settlement.

        2.38 If and when the Court gives Final Approval to the Settlement, the Action shall be
 dismissed with prejudice, with the Parties to bear her and its own costs and attorneys’ fees not
 otherwise awarded.

                            III.    SETTLEMENT BENEFITS
         3.01 Subject to the terms and conditions of this Agreement, if a Class Member submits
 a Valid Claim Form and the Court enters the Final Approval Order, then the Class Member shall
 receive a Benefit Check in the amount of the Consideration. The Benefit Checks available to
 Class Members, as well as the Defendant Parties’ payment from the Settlement Amount of (a)
 the Attorney Fee/Litigation Cost Award, if any, (b) the Representative Plaintiff Award, if any,
 (c) the Settlement Administration Costs, and (d) other benefits in this Agreement, shall be the
 sole benefits in exchange for the Release and consideration for this Settlement. Notwithstanding
 any judgment, principle or statute, there shall be no interest accrued, owing or paid on the
 Consideration, or on the Settlement Amount, or on any other benefit available (or potentially
 available) under this Agreement.

        3.02 Subject to the terms and conditions of the Agreement, within fifteen (15) business
 days after the Final Approval Date, the Defendant Parties shall establish and fund a settlement
 account (“Settlement Account”) in the full amount of the Settlement Amount minus the amount
 of any Settlement Administration Costs paid by them prior to that date.

        3.03 Subject to the terms and conditions of the Agreement, within thirty (30) business
 days after the Final Approval Date, the Settlement Administrator shall mail or otherwise provide
 a Benefit Check in the amount of the Consideration to each Class Member: (a) who is not a
 Successful Opt-Out; (b) who has returned or submitted a Valid Claim Form; and (c) with respect
 to whom a dispute does not remain outstanding regarding the validity of the Claim Form. The


                                                 16
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 17 of 66 PAGEID #: 264



 Benefit Checks shall be paid solely from (and not in addition to) the Settlement Amount, be
 drawn upon the Settlement Account, and be mailed to the address provided by the Class Member
 on a Valid Claim Form. If a Class Member fails to provide an address on the Valid Claim Form,
 then the Settlement Administrator shall mail the Benefit Check to the Class Member at the
 address, if any, on the Class Member List. All Benefit Checks issued pursuant to this Paragraph
 shall be void if not negotiated within sixty (60) calendar days of their date of issue, and shall
 contain a legend to that effect. Benefit Checks issued pursuant to this Paragraph that are not
 negotiated within sixty (60) calendar days of their date of issue shall not be reissued. Further,
 the value of all Benefit Checks issued pursuant to this Paragraph that are unclaimed by Class
 Members, including all returned Benefit Checks and all Benefit Checks not negotiated within
 sixty (60) calendar days of their date of issue, shall be retained as part of the Settlement Amount
 and distributed by the Settlement Administrator pursuant to Paragraph 3.09 below.

         3.04 No Class Member shall be entitled to the Benefit Check unless the Class Member
 submits a Valid Claim Form and is not a Successful Opt-Out. If a Class Member is a Successful
 Opt-Out, then that Class Member shall be excluded from the Settlement, shall not receive any
 benefits of the Settlement, and will not be bound by the terms of this Settlement Agreement.

         3.05 The Settlement Administrator shall distribute only one Benefit Check to each
 Class Member who submits a Valid Claim Form with respect to a unique telephone number on
 the Class Phone Number List. In cases where a Class Member is identified on the Class Member
 List as more than one person, the Benefit Check shall be made payable to the Class Member
 jointly. The Defendant Parties and the Settlement Administrator shall, however, have no liability
 to any person or entity arising from any claim regarding the division of the value of a Benefit
 Check between and among the persons who comprise a Class Member or between and among
 the Class Member and any other persons or entities associated with or connected to the unique
 cellular telephone number bringing the Class Member within the scope of this Settlement.

        3.06 No Class Member whose claim is disputed shall be entitled to receive a Benefit
 Check during the pendency of the dispute. If the Disputed Claim is ultimately resolved
 favorably to the Class Member, then the Settlement Administrator shall distribute the Benefit
 Check to the Class Member within a reasonable time after such resolution.

         3.07 Subject to the terms and conditions of this Agreement, within five (5) business
 days after the Final Approval Date, and only in the event that the Court has made an Attorney
 Fee/Litigation Cost Award to Class Counsel, the Settlement Administrator shall distribute from
 the Settlement Amount the amount of any Attorney Fee/Litigation Cost Award (up to a
 maximums set forth in Paragraph 2.29 above) to Class Counsel according to written instructions
 provided by Class Counsel to the Settlement Administrator within fifteen (15) days of Final
 Approval. In the absence of such instructions or in the event of conflicting instructions from
 Class Counsel, said distribution shall be made from the Settlement Account and paid jointly to
 Class Counsel by single check made payable to Broderick and Paronich, P.C. The Defendant
 Parties shall have no liability arising from any claim regarding the division of any Attorney
 Fee/Litigation Cost Award between and among Plaintiff’s Counsel or other lawyers or law firms.

        3.08 Subject to the terms and conditions of this Agreement, within five (5) business
 days after the Final Approval Date, and only in the event the Court has made a Representative


                                                 17
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 18 of 66 PAGEID #: 265



 Plaintiff Award to Representative Plaintiff, the Settlement Administrator shall distribute from the
 Settlement Amount the amount of the Representative Plaintiff Award (up to a maximum of ten
 thousand ($10,000) dollars) to Representative Plaintiff according to written instructions provided
 by Class Counsel to the Settlement Administrator within fifteen (15) days of Final Approval. In
 the absence of such instructions or in the event of conflicting instructions from Class Counsel,
 said distribution shall be made from the Settlement Account and paid by check payable to the
 Representative Plaintiff and delivered to Class Counsel, c/o Mr. Broderick at Broderick and
 Paronich, P.C. The Defendant Parties shall have no liability to the Representative Plaintiff or
 Class Counsel arising from any claim regarding the delivery or payment of the Representative
 Plaintiff Award by Class Counsel to Representative Plaintiff.

         3.09 Subject to the terms and conditions of this Agreement, the Settlement
 Administrator shall, within seventy-five (75) days after the mailing of all Benefit Checks issued
 pursuant to Paragraph 3.03 of this Agreement, (a) calculate the value of all unclaimed and
 uncashed Benefit Checks; (b) determine number of Class Members who timely negotiated the
 Benefit Check; (c) calculate the administration costs of mailing a Second Check to each Class
 Member who timely negotiated the Benefit check; (d) deduct the amount of said administration
 costs from the aggregate amount of the unclaimed and uncashed Benefit Checks to determine the
 remaining amount; and (e) divide the remaining amount by the number of Class Members who
 timely negotiated the Benefit Check to determine a pro rata share of the value of unclaimed and
 uncashed Benefit Checks for the Class Members who timely negotiated a Benefit Check. In the
 event that pro rata share is two dollars and fifty cents ($2.50) or greater, then the Settlement
 Administrator shall distribute a Second Check, in the pro rata share amount, to each Class who
 timely negotiated the Benefit Check. This Second Check shall be paid solely from (and not in
 addition to) the remaining portion of the Settlement Amount, be drawn upon the Settlement
 Account, and be mailed to the same address for each eligible Class Member as his, her, or their
 Benefit Check. The Second Checks issued pursuant to this Paragraph shall be void if not
 negotiated within sixty (60) calendar days of their date of issue, and shall contain a legend to that
 effect. In addition, all Second Checks issued pursuant to this Paragraph that are not negotiated
 within sixty (60) calendar days of their date of issue shall not be reissued. In the event that any
 Second Checks are unclaimed or uncashed after sixty (60) days from their date of issue, the
 Settlement Administrator shall distribute the value of such unclaimed or uncashed checks from
 the remaining Settlement Amount to Ohio Legal Aid or another similar non-profit organization
 mutually-agreed upon by the Parties and approved by the Court for use only in providing
 education to consumers concerning telecommunication privacy laws.

        3.10 The Settlement Administrator’s and the Defendant Parties’ respective obligations
 with respect to the distribution of Benefit Checks, the Settlement Administration Costs, the
 Attorney Fee/Litigation Cost Award, if any, the Representative Plaintiff Award, if any, the
 Second Checks, if any, and the amount of unclaimed and uncashed Second Checks, if any, shall
 be performed reasonably and in good faith. So long as they do, the Defendant Parties and the
 Settlement Administrator shall not be liable for erroneous, improper, or inaccurate distribution,
 and the Release (as embodied in Paragraphs 4.01 through 4.03 of this Agreement) and any
 judgment shall be effective as of the Final Approval Date as to the Representative Plaintiff, Class
 Counsel, and every Class Member notwithstanding any such error and regardless of whether
 such error is corrected.



                                                  18
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 19 of 66 PAGEID #: 266



         3.11 In the event that a bankruptcy trustee or bankruptcy court orders, requests or
 demands that the Class Member pay the Consideration or the amount of the Second Check, if
 any, to the trustee or to the court, the Class Member shall inform the Defendant Parties and the
 Settlement Administrator of the order, request or demand and comply therewith without
 contesting it, unless the Defendant Parties object.

         3.12 The Parties acknowledge and agree that the Defendant Parties have consistently
 contended from the beginning of settlement negotiations to the present, and have stated
 unequivocally throughout the negotiations that it would not have entered into this Agreement,
 and would not have provided benefits to the Settlement Class, if (among other terms) their total
 financial obligation under this Agreement, including all class benefit payments, was not limited
 to a maximum of six million ($6,000,000) dollars. The Parties further acknowledge and agree
 that the terms of this Agreement are more favorable to the Settlement Class because of this
 limitation.

         3.13 All monies that might be paid or payable to any Class Member under this
 Settlement are not vested, and are not otherwise monies in which the Class Member has an
 enforceable legal, tangible or intangible interest, but instead such monies shall remain the sole
 and exclusive property of the Defendant Parties unless and until all conditions precedent to
 payment under this Agreement are met and the monies are paid and negotiated. In order to give
 effect to the Parties’ intention, no person, entity, or governmental body shall have any rights to
 all or any part of the Settlement Amount, the Consideration, the Benefit Checks (whether
 claimed or unclaimed) or the Second Checks (whether claimed or unclaimed), in any amounts of
 uncashed (or unclaimed) Benefit Checks or Second Checks. The Defendant Parties shall be
 entitled to all interest on the funds available to pay the Benefit Checks or Second Checks until
 any such amounts are paid to and collected by a Class Member. The Parties further acknowledge
 and agree that, to the extent a separate account or fund may be established as part of settlement
 administration, including but not limited to an account for the payment of Benefit Checks or
 Second Checks, such accounts or funds are for administrative or legal convenience or
 requirements only and do not create any vested or ownership interest on the part of the
 Settlement Class or any Class Member. Such accounts or funds set up by the Defendant Parties,
 the Settlement Administrator and/or Counsel for the Defendants shall be treated as property of
 the Defendant Parties.

         3.14 The maximum aggregate amount the Defendant Parties shall be obligated to pay
 under this Agreement, if it gains Final Approval, is limited to the Settlement Amount. The
 Parties further agree that, in the event a court determines or otherwise issues an order or opinion
 that there should be any money paid from the Settlement Amount, or from any other source, by
 the Defendant Parties other than to (a) eligible Class Members (who are not Successful Opt-
 Outs); (b) Class Counsel, as an Attorney Fee/Litigation Cost Award ordered by the Court; (c)
 Representative Plaintiff, as a Class Representative Award ordered by the Court; and (d) the
 Settlement Administrator for Settlement Administration Costs, this Settlement and Agreement
 shall be void at the option of the Defendant Parties.




                                                 19
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 20 of 66 PAGEID #: 267



                                       IV.     RELEASE
         4.01 Upon Final Approval, and in consideration of the promises and covenants set
 forth in this Settlement Agreement, Representative Plaintiff and each Class Member whose
 phone number appears on the Class Member List and is not a Successful Opt-out, and each of
 their respective spouses, children, executors, representatives, guardians, wards, heirs, estates,
 successors, predecessors, next friends, legal representatives, attorneys, agents and assigns, and
 all those who claim through them or who assert claims (or could assert claims) on their behalf,
 and each of them (collectively and individually, the “Releasing Persons”), and Class Counsel and
 each of their past and present law firms, partners, or other employers, employees, agents,
 representatives, successors, or assigns (the “Counsel Releasing Parties”) will completely release
 and forever discharge the Defendants, as that term is defined in Paragraph 1.17 above, from any
 and all past, present and future claims, counterclaims, lawsuits, set-offs, costs, losses, rights,
 demands, charges, complaints, actions, causes of action, obligations, or liabilities of any and
 every kind for calls made concerning the goods or services of the Defendants, including without
 limitation (i) those known or unknown or capable of being known, (ii) those which are unknown
 but might be discovered or discoverable based upon facts other than or different from those facts
 known or believed at this time, including facts in the possession of and concealed by any
 Released Person, and (iii) those accrued, unaccrued, matured or not matured, all from the
 beginning of the world until today (collectively, the “Released Rights”), that arise out of or in
 any way relate or pertain to (a) Released Rights that were asserted, or attempted to be asserted,
 or could have been asserted in the Action; (b) the cellphone provision (47 U.S.C. §
 227(b)(1)(A)(iii)) of the TCPA, and any other laws similar in coverage or intent to that provision
 of the TCPA; (b) attorneys’ fees and costs of any kind or nature, by statute or otherwise, except
 as provided in the Settlement Agreement; (c) calls, text messages, or other communications by
 Defendants or any of the Released Persons to any telephone number(s) appearing on the Class
 Phone Number List and subscribed to or used by the Representative Plaintiff or any Class
 Member at any time prior to August 31, 2018; (d) the use or purported use by any or all of the
 Defendants of any “automatic telephone dialing system,” “automatic dialer,” “automated dialer,”
 “dialer,” and/or an “artificial or prerecorded voice” to make “calls” to any number appearing on
 the Class Phone Number List; (e) statutory or common law claims predicated upon any alleged
 violations of the cellphone provision of TCPA and any other law similar in coverage or intent to
 the cellphone provisions of the TCPA, including without limitation any claim under or for
 violation of federal or state unfair and deceptive practices statutes, violations of any federal or
 state debt collection practices acts (including, but not limited to, the Fair Debt Collection
 Practices Act, 15 U.S.C. § 1692 et seq.), invasion of privacy, conversion, breach of contract,
 unjust enrichment, specific performance and/or promissory estoppel; and (f) the negotiation,
 execution and delivery of the Settlement Agreement.

         4.02 The Representative Plaintiff and the Releasing Persons expressly agree that, upon
 Final Approval, each will waive and release any and all provisions, rights, and benefits conferred
 either (a) by Section 1542 of the California Civil Code or (b) by any law of any state or territory
 of the United States, or principle of common law, which is similar, comparable, or equivalent to
 section 1542 of the California Civil Code, with respect to the claims released pursuant to
 Paragraph 4.01 above. Section 1542 of the California Civil Code reads:




                                                 20
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 21 of 66 PAGEID #: 268



        Section 1542. General Release; extent. A general release does not extend to claims which
        the creditor does not know or suspect to exist in his or her favor at the time of executing
        the release, which if known by him or her must have materially affected his or her
        settlement with the debtor.

 Whether a beneficiary of California law or otherwise, Plaintiff and each of the Releasing Persons
 acknowledge that he or she may hereafter discover facts other than or different from those that he
 or she knows or believes to be true with respect to the subject matter of the claims released
 pursuant to the terms of this Settlement Agreement, but each of those individuals expressly agree
 that, upon entry of the final judgment contemplated by the Settlement Agreement, he and she
 shall have waived and fully, finally, and forever settled and released any known or unknown,
 suspected or unsuspected, asserted or unasserted, contingent or non-contingent claim with
 respect to the claims released pursuant to the Settlement Agreement, whether or not concealed or
 hidden, without regard to subsequent discovery or existence of such different or additional facts.

          4.03 Upon Final Approval, Class Counsel, for themselves, Plaintiff’s Counsel, and
 each of his, her or their present and former owners, predecessors, successors, partners,
 shareholders, agents (alleged or actual), experts, representatives, employees and affiliates
 (“Attorney Releasors”), will unconditionally and irrevocably remise, waive, satisfy, release,
 acquit, and forever discharge the Defendant Parties and the Released Persons from any and all
 right, lien, title or interest in any attorneys’ fee or award or any claim for reimbursement of costs
 in connection with the Action or the Released Rights, except as otherwise provided in the
 Settlement Agreement.

                  V.      REPRESENTATIONS AND WARRANTIES
          5.01 In addition to the provisions hereof, this Agreement and the Settlement shall be
 subject to the ordinary and customary judicial approval procedures under Fed. R. Civ. P. 23.
 Until and unless this Agreement is dissolved or becomes null and void by its own terms, or
 unless otherwise ordered by the Court, or if Final Approval is not achieved, Representative
 Plaintiff and Class Counsel represent and warrant to the Defendant Parties that they shall take all
 appropriate steps in the Action necessary to preserve the jurisdiction of the Court, use their best
 efforts to cause the Court to grant Preliminary and Final Approval of this Agreement as promptly
 as possible, and take or join in such other steps as may be necessary to implement this
 Agreement and to effectuate the Settlement. This includes the obligation to (a) oppose
 nonmeritorious objections and to defend the Agreement and the Settlement before the Court and
 on appeal, if any; (b) seek approval of this Agreement and of the Settlement by the Court; (c)
 move for the entry of the orders identified in Paragraphs 2.01 and 2.27 above; and (d) join in the
 entry of such other orders or revisions of orders or notices, including the orders and notices
 attached hereto, as are required by the Defendant Parties, subject to Representative Plaintiff’s
 consent, not to be unreasonably withheld or delayed.

         5.02 Until and unless this Agreement is dissolved or becomes null and void by its own
 terms, or unless otherwise ordered by the Court, or if Final Approval is not achieved, the
 Defendant Parties represent and warrant to Representative Plaintiff and Class Counsel that they
 will take appropriate steps in the Action necessary to preserve the jurisdiction of the Court, and



                                                  21
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 22 of 66 PAGEID #: 269



 take or join in such other steps as may be reasonably necessary to implement this Agreement and
 to effectuate the Settlement.

         5.03 Representative Plaintiff and Class Counsel represent and warrant that any
 Attorney Fee/Litigation Cost Award they may seek upon application to the Court pursuant to
 Paragraph 2.29 above shall include all attorneys’ fees and litigation costs that Representative
 Plaintiff, Plaintiff’s Counsel, and any of the current and former owners, predecessors, successors,
 partners, shareholders, agents (alleged or actual), representatives, employees, and affiliates of
 Plaintiff’s Counsel and Class Counsel, seek or may have any right or claim to in connection with
 the Action and the Released Rights.

         5.04     Representative Plaintiff and Class Counsel represent and warrant that other than
 “Plaintiff’s Counsel,” as that term is defined above, there are no persons (natural or legal) having
 any interest in any award of attorneys’ fees, expenses or litigation costs in connection with the
 Action. Class Counsel further represent and warrant to the Defendant Parties that they have the
 authority to execute this Agreement on behalf of themselves and Plaintiff’s Counsel, and thereby
 to bind themselves and Plaintiff’s Counsel to all terms and conditions of this Agreement, and,
 subject to Court approval, to bind all Class Members to the terms and conditions of this
 Agreement.

         5.05 Representative Plaintiff, Class Counsel, and the Defendant Parties represent and
 warrant that he, she, it or they are fully authorized to enter into this Agreement and to carry out
 the obligations provided for herein. Each person executing this Agreement on behalf of a Party,
 entity, or other person(s) covenants, warrants, and represents that he, she, or it has been fully
 authorized to do so by that Party, entity, or other person(s). Representative Plaintiff, Class
 Counsel, and the Defendant Parties represent and warrant that he, she, it or they intend to be
 bound fully by the terms of this Agreement.

         5.06 Representative Plaintiff, Class Counsel (for themselves and Plaintiff’s Counsel),
 and the Defendant Parties represent and warrant that they have not, nor will they, unless
 expressly authorized to do so by the terms of this Agreement, (a) attempt to void this Agreement
 in any way; (b) opt-out of the Settlement under this Agreement; (c) solicit or encourage in any
 fashion Class Members to Opt-Out; or (d) solicit or encourage in any fashion any effort by any
 person (natural or legal) to object to the Settlement under this Agreement. Nothing herein shall
 prohibit Class Counsel from responding to any Class Member inquiry with advice that Class
 Counsel deems appropriate given the Class Member’s individual circumstances. Nor shall
 anything herein prohibit the Defendant Parties from responding to any Class Member inquiry by
 directing the Class Member to Class Counsel and/or publicly-available information concerning
 the Settlement.

         5.07 Class Counsel and Plaintiff’s Counsel represent and warrant that, as of the date of
 this Agreement, they have no current intention or plan to seek out or solicit persons to pursue
 class claims against Defendants with respect to matters within the scope of the Release, as
 embodied in Paragraphs 4.01 through 4.03 above. Nothing in this Paragraph shall limit any
 future advertising by Class Counsel and Plaintiff’s Counsel and any term in this Paragraph
 prohibited by any applicable rule of professional conduct shall be deemed not to apply to Class
 Counsel and Plaintiff’s Counsel.


                                                 22
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 23 of 66 PAGEID #: 270



        5.08 Class Counsel and Plaintiff’s Counsel represent and warrant that they do not
 represent any current client (other than Mary Weaver or Chuck Zuck) with any claim against any
 Released Person that has, as of the date of this Agreement, not been filed and served upon the
 Released Person.

        5.09 Representative Plaintiff and Plaintiff’s Counsel represent and warrant that,
 following the Final Approval Date, they will comply with the terms of the Protective Order (Dkt.
 No. 39) entered by the Court in the Action relating to the return or destruction of all documents
 and other discovery materials designated as Confidential by the Defendant Parties.
 Representative Plaintiff and Plaintiff’s Counsel further represent and warrant that they will not
 use or seek to use (a) the discovery obtained in the Action and/or (b) the fact or content of the
 Settlement in this Action or in any other claim, action or litigation against any Released Person
 (excepting only actions to enforce or construe this Agreement).

          5.10 The Defendant Parties represent and warrant that, following the Final Approval
 Date, it will comply with the terms of the Protective Order entered by the Court (Dkt. No. 39) in
 the Action relating to the return or destruction of all documents and other discovery materials
 designated as Confidential by Plaintiff. The Defendant Parties further represent and warrant that
 they will not use or seek to use (a) the discovery obtained in the Action and/or (b) the fact or
 content of the Settlement, in this Action or in connection with any other claim, action or
 litigation against Representative Plaintiff (excepting only actions to enforce or construe this
 Agreement).

         5.11 Until and unless this Agreement is dissolved or becomes null and void by its own
 terms, or unless otherwise ordered by the Court, or if Final Approval is not achieved, the
 Defendant Parties represent and acknowledge to Representative Plaintiff that the Defendant
 Parties will not oppose the Settlement, Preliminary Approval and/or Final Approval, provided
 that the Preliminary Approval Order and Final Approval Order sought by Plaintiffs and Class
 Counsel are substantially in the forms of Exhibits A and B hereto, respectively.

        5.12 If any person, legal or natural, breaches the terms of any of the representations
 and warranties in this section, the Court shall retain jurisdiction over this matter to entertain
 actions by a Party against such person for breach and/or any Party’s request for a remedy for
 such breach.

                        VI.    MISCELLANEOUS PROVISIONS
         6.01 Except as specified herein, this Agreement and the Settlement provided for herein
 shall not be effective until the Final Approval Date. Until that time, and except as otherwise
 specifically provided for in this Agreement with respect to the payment of the Initial Settlement
 Administration Costs Disbursement, the Defendant Parties shall have no obligation to pay or set
 aside any monies due or potentially due under the terms of this Agreement.

         6.02 This Agreement reflects, among other things, the compromise and settlement of
 disputed claims and defenses among the Parties hereto, and nothing in this Agreement or any
 action taken to effectuate this Agreement is intended to be an admission or concession of liability



                                                 23
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 24 of 66 PAGEID #: 271



 of any Party or third party or of the validity of any claim. The Defendant Parties deny the
 allegations in the Action, and contend that their conduct has been lawful and proper.

         6.03 This Agreement is entered into only for purposes of settlement. In the event that
 Final Approval of this Agreement and this Settlement does not occur for any reason, this
 Agreement shall become null and void. In that event, the Parties shall be absolved from all
 obligations under this Agreement, and this Agreement, any draft thereof, and any discussion,
 negotiation, documentation, or other part or aspect of the Parties’ settlement discussions leading
 to the execution of this Agreement shall have no effect and shall not be admissible evidence for
 any purpose. In addition, in that event, the status of the Action shall revert to the state it was in
 prior to settlement, the pleadings shall revert to that date, and the agreements contained herein
 shall be null and void, shall not be cited or relied upon as an admission as to the Court’s
 jurisdiction or the propriety of class certification, and the Parties shall have all rights, claims and
 defenses that they had or were asserting as of the date of this Agreement.

         6.04 Nothing shall prevent Representative Plaintiff and/or the Defendant Parties from
 appealing any denial by the Court of Final Approval of this Settlement, and the Parties agree
 that, in the event of such an appeal, the case will be stayed pending the resolution of any such
 appeal. The Parties agree they will continue to support and advocate for approval of the
 Settlement on appeal or in post-appeal proceedings, if there is such an appeal, to the same extent
 as they are bound herein to do so while the Action is before the Court. In the event such an
 appeal results, by order of the appellate court or by an order after remand or a combination
 thereof, in the entry of an order(s) whereby the Settlement is approved in a manner substantially
 consistent with the substantive terms and intent of this Settlement Agreement, and dismissing all
 claims in the Action with prejudice, and otherwise meeting the substantive criteria of this
 Agreement for approval of the Settlement, such order shall be treated as a Final Approval Order.

         6.05 The Parties agree that all negotiations, statements, proceedings, and other items
 related to this Agreement are for settlement purposes only, and shall not be offered or be
 admissible in evidence by or against any other Party or cited or referenced by Plaintiff’s Counsel
 or the Defendant Parties in any other action or proceeding against the Defendant Parties or
 Plaintiff.

         6.06 This Agreement shall be terminable at the option of the Defendant Parties (a) if
 more than two hundred (200) Class Members become Successful Opt-Outs; (b) in the event the
 Court fails to enter the orders contemplated by Paragraphs 2.01 and 2.27 above, or does so in a
 form materially different from the forms contemplated by this Agreement; (c) if the Agreement
 becomes null and void in accordance with Paragraph 6.03 above; (d) if the Court fails to approve
 this Agreement as written and agreed to by the Parties, including but not limited to a failure to
 approve the Preliminary Approval Order or the Final Approval Order; and (e) if the Attorney
 Fee/Litigation Cost Award and/or Class Representative Award, if any, made by the Court is
 greater than the maximum amount of each award Class Counsel and Representative Plaintiff may
 apply for under Paragraphs 2.30 and 2.32 of this Agreement (collectively, “Termination
 Options”). In the event a Termination Option arises, the Defendant Parties shall exercise the
 option by the later of twenty (20) days after the events giving rise to the termination right or
 Final Approval.



                                                   24
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 25 of 66 PAGEID #: 272



        6.07 The Agreement also shall be terminable upon the mutual agreement of the
 Representative Plaintiff and the Defendant Parties.

        6.08 If this Agreement is terminated pursuant to its terms, or if the Final Approval
 Date does not occur, or if this Agreement is not approved in full, then any and all orders vacated
 or modified as a result of this Agreement shall be reinstated, and any judgment or order entered
 by the Court in accordance with the terms of this Agreement shall be treated as vacated nunc pro
 tunc.

         6.09 In the absence of approval by the Court, Representative Plaintiff and Plaintiff’s
 Counsel shall not (a) issue, or otherwise cause to be issued, any press release, advertisement,
 Internet posting or similar document concerning the Action and/or the facts and circumstances
 that were the subject of, or disclosed in discovery in, the Action, excepting only such documents
 created and disbursed as part of the Class Notice and/or Full Class Notice; or (b) make any
 extrajudicial statements concerning the Action; the facts and circumstances that were the subject
 of, or disclosed in discovery in the Action; or the Settlement of the Action, excepting only that
 (i) such statements may be made to individual Class Members or the individual Class Member’s
 counsel in one-on-one communications or as part of the Class Notice and/or Full Class Notice,
 (ii) statements concerning the fact of the Settlement and its terms and otherwise public
 information about the Action may be disclosed by Representative Plaintiff and Plaintiff’s
 Counsel in response to inquiries directed to them by a member of the media, provided that
 Representative Plaintiff and Plaintiff’s Counsel refrain from making any disparaging statements
 about the Defendant Parties of any kind whatsoever in the course of responding to such inquiries,
 and (iii) general statements concerning the fact of the Settlement and its terms and otherwise
 public information about the Action may be made on the firm websites of Class Counsel,
 provided that such content contains no disparaging statements about the Defendant Parties of any
 kind whatsoever. Any term in this Paragraph prohibited by any applicable rule of professional
 conduct shall be deemed not to apply to Plaintiff’s Counsel.

        6.10 The Parties agree that nothing in this Agreement shall be construed to prohibit
 communications between the Defendant Parties and the Defendant Released Parties, on the one
 hand, and Class Members, on the other hand, in the regular course of the Defendant Parties’ and
 the Defendant Released Parties’ businesses.

         6.11 Representative Plaintiff and Class Counsel shall not produce or provide to any
 governmental body or agency, administrative body or agency, regulator, board or commission,
 attorney general of a State, the United States Department of Justice, or any other government or
 law enforcement agency or body any discovery materials or other documents obtained from the
 Defendant Parties in the Action and/or material relating to the Action unless required to do so by
 law and after reasonable notice to the Defendant Parties in advance of any production such that
 either or both of them may seek a court order or other relief precluding or preventing production.

        6.12 This Agreement is intended to and shall be governed as a contract executed under
 the laws of the State of Ohio.

        6.13 The terms and conditions set forth in this Agreement constitute the complete and
 exclusive agreement between the Parties hereto, and may not be contradicted by evidence of any


                                                25
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 26 of 66 PAGEID #: 273



 prior or contemporaneous agreement, and no extrinsic evidence may be introduced in any
 judicial proceeding to interpret this Agreement. Any modification of the Agreement must be
 confirmed and executed in writing by all Parties and served upon Counsel for the Defendant and
 Class Counsel.

        6.14 This Agreement shall be deemed to have been drafted jointly by the Parties, and
 any rule that a document shall be interpreted against the drafter shall not apply to this
 Agreement.

         6.15 This Agreement shall inure to the benefit of the Released Persons and heirs,
 successors and assigns of each Released Person, and each and every one of the Released Persons
 shall be deemed to be intended third-party beneficiaries of this Agreement and, once approved
 by the Court, of the Settlement.

       6.16 The waiver by one Party of any provision or breach of this Agreement shall not be
 deemed a waiver of any other provision or breach of this Agreement.

         6.17 This Agreement, and the Settlement provided for herein, shall not be admissible
 in any lawsuit, administrative action, or any judicial or administrative proceeding if offered to
 show, demonstrate, evidence, or support a contention that (a) the Defendant Parties and/or any
 of the Released Parties acted illegally, improperly, or in breach of law, contract, ethics, or proper
 conduct; and/or (b) class certification is required or appropriate.

         6.18 This Agreement shall become effective upon its execution by Class Counsel and
 the Defendant Parties, except for those provisions that require approval from the Court to be
 effective (and those provisions shall become effective upon their approval by the Court).
 Representative Plaintiff shall thereafter execute this Agreement promptly, and may execute this
 Agreement in a counterpart. Each counterpart shall be deemed to be an original, and execution
 of counterparts shall have the same force and effect as if all Parties had signed the same
 instrument.

         6.19 No representations or advice regarding the tax consequences of this Agreement
 have been made by any Party. The Parties further understand and agree that (a) each Party, each
 Class Member and each of Class Counsel and Plaintiff’s Counsel shall be responsible for his,
 her, its or their own taxes, if any, resulting from this Agreement and any payments made
 pursuant to this Agreement; and (b) the Representative Plaintiff Award (if any) will be reported
 on any Form 1099 issued by the Settlement Administrator or Defendants in connection with the
 Settlement as “other income.”

        6.20 In the event that the Benefit Check or Second Check (if any), whether
 individually or in the aggregate, distributed to a Class Member pursuant to this Settlement
 exceed the threshold amounts set by the Internal Revenue Service for reporting by means of a
 Form 1099, (a) each Class Member agrees to complete and return a Form W-9 to the Settlement
 Administrator upon request from the Settlement Administrator or Class Counsel; (b) the
 Settlement Administrator and Class Counsel will take reasonable and appropriate steps to obtain
 Form W-9s from each Class Member who receives a Benefit Check or Second Check (if any)
 and to comply with applicable Internal Revenue Service regulations on issuing Form 1099s



                                                  26
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 27 of 66 PAGEID #: 274



 without a social security or tax identification number; and (c) the Settlement Administrator shall
 take all reasonable and appropriate steps to avoid the imposition of Internal Revenue Service fees
 or penalties against the Settlement Amount (or any portion thereof).

         6.21 The Parties agree that any Class Member who is in active bankruptcy proceedings
 or previously was a party to bankruptcy proceedings during the Class Period may only
 participate in the Settlement subject to applicable bankruptcy law and procedures. The
 Defendant Parties are under no obligation to notify any bankruptcy court that has, had or may
 have jurisdiction over such Class Member’s bankruptcy proceedings or any trustee or examiner
 appointed in such Class Member’s bankruptcy proceedings of this Agreement or the benefits
 conferred by the Agreement and the Settlement.

        6.22 Each Class Member agrees that, if he, she or they are in active bankruptcy
 proceedings or previously was a party to a bankruptcy proceeding during the Class Period and
 the Released Claims are or may be part of the Class Member’s bankruptcy estate and not the
 property of the Class Member, the Class Member will (a) advise the bankruptcy trustee of this
 Agreement and the benefits conferred by the Agreement and Settlement, in time for the trustee to
 exercise any rights or object to the Settlement, (b) comply with any direction from his, her or
 their bankruptcy trustee with respect to this Settlement and the benefits conferred by the
 Agreement and the Settlement, and (c) in the event of any disagreement with the direction of the
 bankruptcy trustee, seek relief from the appropriate bankruptcy court (without the involvement
 of any other party to this Agreement).

         6.23 Under no circumstances shall the Settlement or Agreement or the Release be
 deemed to alter, amend, or change the terms and conditions of any contract, agreement, and/or
 debt to which any Class Member is or was a party with Defendants (or any of them), or to
 provide a defense to any such contract, agreement, and/or debt, including but not limited to a
 defense based on the so-called “one action” rule, nor shall the Settlement or the Agreement or
 the Release be deemed to have any effect in any bankruptcy case or in any other action involving
 a Class Member hereto. Nor shall the Settlement Agreement create or be construed as evidence
 of any violation of law or contract. In the event this Agreement is so construed as to a particular
 Class Member, it can be declared by the Defendant Parties to be null and void as to that Class
 Member only (and in such latter event, the Release as to that Class Member shall also be void).
 Representative Plaintiff and the Class expressly covenant and agree, as a material inducement to
 the Defendant Parties, and recognizing the practical difficulties faced by the Defendant Parties in
 ongoing or future matters, that each of them waive and forever relinquish any rights or
 entitlement they may possess or come to possess (other than as set forth herein) to have the
 Defendant Parties or the Released Parties amend, alter or revise proofs of claims, rights,
 demands, suits, or other claims made (or to be made) in order to reflect the benefit of the Benefit
 Checks or second checks provided or to be provided or to reflect the other terms of this
 Agreement and the Settlement.

         6.24 Although the Court shall enter a judgment, the Court shall retain jurisdiction over
 the interpretation, effectuation, enforcement, administration, and implementation of this
 Agreement. In the event any proceeding is brought to enforce the terms of this Agreement, the
 prevailing Party shall be entitled to recover from the other(s) damages arising from any breach of
 the Agreement and such other relief, including reasonable attorneys’ fees and costs, as the Court


                                                 27
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 28 of 66 PAGEID #: 275



 may order on its own and/or upon the application or motion of the prevailing party. Further, if a
 Class Member takes any action or position, after the Final Approval Date, in any lawsuit
 (including the Action) that causes any Party to seek relief, intervention, or ruling by this Court to
 enforce, interpret, or protect the Settlement, this Agreement, or any of its orders subsequent
 hereto (including the Preliminary Approval Order or the Final Approval Order), the Court shall
 retain jurisdiction over this matter to entertain motions or requests by that Party for an award of
 damages and/or other relief against such Class Member.

        6.25 The Defendant Parties and Representative Plaintiff acknowledge that they have
 been represented and advised by independent legal counsel throughout the negotiations that have
 culminated in the execution of this Agreement, and that they have voluntarily executed the
 Agreement with the consent of and on the advice of counsel. The Parties have negotiated and
 reviewed fully the terms of this Agreement.

                         [SIGNATURES ON THE FOLLOWING PAGES]




                                                  28
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 29 of 66 PAGEID #: 276
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 30 of 66 PAGEID #: 277
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 31 of 66 PAGEID #: 278




                             EXHIBIT A
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 32 of 66 PAGEID #: 279



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 KAREN EVANS, on behalf of herself and               Case No. 17-cv-515
 others similarly situated,

        Plaintiff,                                   Judge: Edmund A. Sargus
                                                     Magistrate Judge: Elizabeth Preston
 v.                                                  Deavers

 AMERICAN POWER & GAS, LLC,                          [PROPOSED] ORDER PRELIMINARILY
 CONSUMER SALES SOLUTIONS, LLC                       APPROVING SETTLEMENT, AND
                                                     WITH RESPECT TO CLASS NOTICE,
                Defendants.                          COURT APPROVAL HEARING AND
                                                     ADMINISTRATION

        Upon consideration of the Parties’ Settlement Agreement dated _________ (the

 “Settlement Agreement” or “Agreement”), Plaintiff’s Unopposed Motion for Preliminary

 Approval of Class Action Settlement Agreement, and the pleadings and other materials on file in

 this Action, IT IS HEREBY ORDERED AS FOLLOWS:

        1.      The Settlement Agreement and the exhibits thereto are hereby incorporated by

 reference in this Order as if fully set forth herein. Capitalized terms in this Order shall, unless

 otherwise defined herein, have the same meaning as in the Agreement.

        2.      For purposes of the Settlement, the Settlement Class shall be defined as all

 persons in the United States who were the users or subscribers of a cellular telephone number

 identified on the Class Phone Number List to which the Defendants, themselves or through a

 third party, made a telephone call using the ViciDial technology between June 14, 2013 and

 August 31, 2018. Subject to further consideration at the Court Approval Hearing described in

 Paragraph 13 below, this Court preliminarily finds that this Settlement Class meets the relevant

 requirements of Fed. R. Civ. P. 23(a) and (b)(3) for purposes of the Settlement.




                                                 1
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 33 of 66 PAGEID #: 280



        3.      For purposes of the Settlement, and after considering the relevant factors in Fed.

 R. Civ. P. 23 and subject to further consideration at the Court Approval Hearing, Representative

 Plaintiff, Karen Evans, is provisionally appointed as the representative of the Settlement Class.

        4.      For purposes of the Settlement, and after considering the relevant factors in Fed.

 R. Civ. P. 23 and subject to further consideration at the Court Approval Hearing, JB Hadden,

 Brian K. Murphy and Jonathan P. Misny (of Murray Murphy Moul Basil LLP), Anthony

 Paronich and Edward A. Broderick (of Broderick and Paronich, P.C.), and Samuel J. Strauss (of

 Turke and Strauss LLP) are provisionally appointed as Class Counsel.

        5.      For purposes of the Settlement, KCC, LLC is approved and designated as the

 Settlement Administrator for the Settlement.

        6.      Pursuant to Fed. R. Civ. P. 23, the terms of the Settlement Agreement, and the

 Settlement provided for therein, are preliminarily approved as (a) fair, reasonable, and adequate

 in light of the relevant factual, legal, practical and procedural considerations of the Action,

 (b) free of collusion to the detriment of Class Members, and (c) within the range of possible final

 judicial approval, subject to further consideration thereof at the Court Approval Hearing

 described at Paragraph 13 of this Order. In reaching this preliminary determination, the Court

 has specifically considered whether the Representative Plaintiff and Class Counsel have

 adequately represented the Settlement Class in the proceedings to date; the proposed Settlement

 was negotiated at arm’s length; the proposed relief available to the Settlement Class appears to

 be adequate, taking into account the costs, risks, and delay of trial and appeal; the anticipated

 effectiveness of the proposed method for distributing the proposed relief available to the

 Settlement Class, including the proposed method of processing class-member claims; the terms

 of any proposed award of attorney’s fees, including timing of payment, are reasonable, and the




                                                  2
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 34 of 66 PAGEID #: 281



 proposed Settlement treats members of the Settlement Class equitably relative to each other.

 With these considerations, the Settlement Agreement and the Settlement are sufficient to warrant

 notice thereof, as set forth below, and a full hearing on the Settlement.

        7.      Pursuant to the terms of the Settlement Agreement, Defendants and the Settlement

 Administrator are hereby directed (a) to prepare the Class Member List; (b) to provide notice of

 the Settlement and the Court Approval Hearing to each Class Member by mailing a copy of the

 postcard Class Notice, substantially in the form of the document attached to the Agreement as

 Exhibit C, to each Class Member at the address on the Class Member List as updated by the

 Settlement Administrator within 30 days of the entry of this Order; (c) to post the Full Class

 Notice, substantially in the form of the document attached to the Agreement as Exhibit D on the

 Settlement Website, in accordance with the terms of the Agreement; and (d) to post the Claim

 Form and the Settlement Agreement on the Settlement Website. Before mailing the Class Notice

 or posting the Full Class Notice, the Settlement Administrator shall fill in all applicable dates and

 deadlines in the Class Notice and Full Class Notice to conform to the dates and deadlines

 specified in this Order. The Settlement Administrator shall also have discretion to format the

 form or substance Class Notice and/or Full Class Notice in a reasonable manner before mailing

 or posting, as applicable, to minimize mailing or other administration costs.

        8.      If any Class Notice mailed pursuant to the Settlement Agreement and this Order is

 returned by the United States Postal Service (“Postal Service”) as undeliverable, then the

 Settlement Administrator shall re-mail the Class Notice to the forwarding address, if any,

 provided by the Postal Service on the face of the returned mail. Other than as set forth above,

 Representative Plaintiff, Class Counsel, Defendants and the Settlement Administrator shall have

 no other obligation to re-mail Class Notices returned by the Postal Service as undeliverable.




                                                  3
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 35 of 66 PAGEID #: 282



        9.      The Court finds that the Settlement Agreement’s plan for direct mail and other

 notice to Class Members is the best notice practicable under the circumstances and satisfies the

 requirements of due process and Fed. R. Civ. P. 23. That plan is approved and accepted. This

 Court further finds that the Class Notice, Full Class Notice and Claim Form comply with Fed. R.

 Civ. P. 23 and are appropriate as part of the notice plan and the Settlement, and thus they are

 hereby approved, adopted and authorized for dissemination or posting. This Court further finds

 that no other notice to Class Members other than that identified in the Agreement is reasonably

 necessary in the Action.

        10.     Any Class Member who wishes to be excluded from the Settlement Class and not

 be bound by the Settlement Agreement must complete and mail a request for exclusion (“Opt-

 Out”) to the Settlement Administrator at the address set forth in the Full Class Notice,

 postmarked no later than [21 days before the Court Approval Hearing].                For a Class

 Member’s Opt-Out to be valid, it must be timely (as judged by the postmark deadline set forth

 above) and (a) state the Class Member’s full name, address, and telephone number; (b) contain,

 to the extent known to the Class Member, the cellular telephone number as to which the Class

 Member seeks exclusion; (c) contain the Class Member’s personal and original signature or the

 original signature of a person previously authorized by law, such as a trustee, guardian or person

 acting under a power of attorney, to act on behalf of the Class Member with respect to a claim or

 right such as those in the Action (i.e., conformed, reproduced, facsimile, or other non-original

 signatures are not valid); and (d) state unequivocally the Class Member’s intent to be excluded

 from the Settlement Class, to be excluded from the Settlement, not to participate in the

 Settlement, and/or to waive all rights to the benefits of the Settlement. Any Class Member who

 does not submit a timely Opt-Out, or otherwise comply with all requirements for opting-out as




                                                 4
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 36 of 66 PAGEID #: 283



 are contained in the Agreement, the Full Class Notice, and this Order, shall be bound by the

 Agreement, including the Release, as embodied in Paragraphs 4.01 through 4.03 of the

 Agreement, and any Final Order and Judgment entered in the Action.               Further, any Class

 Member who is a Successful Opt-Out shall be excluded from the Settlement, and shall not

 receive any benefits of the Settlement, and shall have no standing to object to the Settlement.

        11.     On or before the date of the Court Approval Hearing, Class Counsel, Counsel for

 the Defendants and/or the Settlement Administrator shall create a comprehensive list of

 Successful Opt-Outs and file the list with the Court under seal to protect the privacy interests of

 the Successful Opt-Outs. Without implication of limitation, and consistent with terms of the

 Settlement Agreement, the identification any person on the list of Successful Opt-Outs is not and

 shall not be construed as either a determination by this Court or an admission or conclusion by

 the Parties, Plaintiffs’ Counsel or Counsel for the Defendants that such person is a member of the

 Settlement Class.

        12.     Any Class Member who is not a Successful Opt-Out and who wishes to object to

 the proposed Settlement must mail and postmark, or hand-deliver, a written objection to the

 Settlement (“Objection”) to Class Counsel and Counsel for the Defendants, at the addresses set

 forth in the Full Class Notice, and mail or hand-deliver the Objection to the Court, on or before

 [21 days before the Court Approval Hearing]. Each Objection must: (a) set forth the Class

 Member’s full name, current address, and telephone number; (b) identify the cellular telephone

 number of the Class Member that brings him or her within the scope of the Settlement Class; (c)

 contain the Class Member’s original signature (conformed, reproduced, facsimile, or other non-

 original signatures will not be valid); (d) state that the Class Member objects to the Settlement, in

 whole or in part; (e) set forth a statement of the specific legal and factual basis for the objection;




                                                   5
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 37 of 66 PAGEID #: 284



 (f) state whether it applies only to the objector, to a specific subset of the class, or to the entire

 class; and (g) provide copies of any documents that the Class Member wishes to submit in

 support of his/her position. Any Class Member who does not submit a timely Objection in

 complete accordance with this Order, the Full Class Notice, and the Settlement Agreement shall

 not be treated as having submitted a valid Objection to the Settlement in the absence of approval

 by the Court.

        13.      A hearing (the “Court Approval Hearing”) shall be held before the undersigned at

 ____ a.m./p.m. on [120 days after the last date required under Paragraphs 2.04 and 2.05 for

 the mailing of the Class Notice] in the United States District Court for the Southern District of

 Ohio, Joseph P. Kinneary U.S. Courthouse, Courtroom 301, 85 Marconi Boulevard, Columbus,

 Ohio 43215, to determine, among other things, (a) whether the proposed Settlement should be

 approved as fair, reasonable and adequate, (b) whether the Action should be dismissed with

 prejudice pursuant to the terms of the Settlement Agreement, (c) whether Class Members should

 be bound by the Release set forth in the Settlement Agreement, (d) whether Class Members

 should be subject to a permanent injunction that, among other things, bars Class Members from

 commencing, prosecuting, or assisting in any lawsuit against the Released Persons that asserts or

 purports to assert matters within the scope of the Release, (e) the amount of any Attorney

 Fee/Litigation Cost Award to be made to Plaintiffs’ Counsel, if any, upon application pursuant to

 Paragraph 2.29 of the Settlement Agreement, and (f) the amount of any Class Representative

 Award to be made to Representative Plaintiff, if any, upon application pursuant to Paragraph

 2.31 of the Settlement Agreement. This hearing may be postponed, adjourned, or continued by

 order of the Court without further written notice to the Settlement Class.




                                                   6
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 38 of 66 PAGEID #: 285



        14.     Representative Plaintiff’s motion for final approval of the Settlement, as well as

 any application for an Attorney Fee/Litigation Cost Award and any application for a Class

 Representative Award by Plaintiff and/or Plaintiff’s Counsel, shall be filed with the Court no

 later than thirty-five (35) days before the Court Approval Hearing. All other submissions by

 Representative Plaintiff or Defendants concerning the Settlement also shall be filed no later than

 seven (7) days before the Court Approval Hearing.

        15.     It is not necessary for a Class Member to appear at the Court Approval Hearing.

 However, any Class Member who wishes to appear at the Court Approval Hearing, whether pro

 se or through counsel, must file a Notice of Appearance in the Action, and mail and postmark, or

 hand-deliver, the notice to Class Counsel and Counsel for the Defendants on or before [21 days

 before the Court Approval Hearing].

        16.     No Class Member shall be permitted to raise matters at the Court Approval

 Hearing that the Class Member could have raised in an Objection, but failed to raise.

        17.     Any Class Member who wishes to file a motion in the Action must file the motion

 with the Court, and contemporaneously mail and postmark, or hand-deliver, the motion, together

 with all supporting documents, to Class Counsel and Counsel for the Defendants on or before [21

 days before the Court Approval Hearing].

        18.     Any Class Member who fails to comply with this Order, the Class Notice, and/or

 the Agreement shall be barred from appearing at the Court Approval Hearing.

        19.     The postmark and electronic submission deadline for Valid Claim Forms is [21

 days before the date for the Court Approval Hearing Date].

        20.     All other events contemplated by the Settlement Agreement to occur after this

 Order and before the Court Approval Hearing, including Defendants’ provision of notice of the




                                                 7
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 39 of 66 PAGEID #: 286



 Settlement pursuant to 28 U.S.C. § 1715 (“Section 1715”), shall be governed by the Agreement

 and Section 1715, as applicable, to the extent not inconsistent herewith.

        21.     The Parties are hereby authorized to retain the Settlement Administrator to assist

 in effectuating the terms of, and administering, the Settlement.

        22.     All proceedings in the Action, other than such as may be necessary to carry out

 the terms and conditions of the Settlement Agreement or the responsibilities related or incidental

 thereto, are stayed and suspended until further order of this Court.

        23.     If Final Approval of the Settlement is not achieved, or if the Settlement is

 terminated for any reason, the Settlement and all proceedings had in connection therewith shall

 be without prejudice to the status quo ante rights of the parties to the Action, and all orders

 issued pursuant to the Settlement may be vacated upon a motion or stipulation from the Parties.

 In such an event, the Settlement and all negotiations concerning it shall not be used or referred to

 in this Action for any purpose whatsoever. This Order shall be of no force or effect if Final

 Approval does not occur for any reason, and nothing in this Order shall be construed or used as

 an admission, concession, or declaration by or against Defendants of any fault, wrongdoing,

 breach, or liability. Nor shall this Order be construed by or against Representative Plaintiff or

 the Class Members that their claims lack merit or that the relief requested in this Action is

 inappropriate, improper, or unavailable, or as a waiver by any Party of any claims or defenses it

 may have. Nor shall this Order be construed or used to show that certification of one or more

 classes is required or appropriate if the Action were to be litigated rather than settled.

        24.     Neither the Settlement nor the Settlement Agreement constitutes an admission,

 concession, or indication by the Parties of the validity of any claims or defenses in the Action or




                                                   8
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 40 of 66 PAGEID #: 287



 of any wrongdoing, liability, or violation of law by Defendants, which deny all of the claims and

 allegations raised in the Action.

        25.     The Court reserves the right to approve the Settlement with such modifications, if

 any, as may be agreed to by Representative Plaintiff and Defendants and without further notice

 to the Class Members.

        26.     Pending this Court’s decision on whether to finally approve the Settlement in this

 Action, Representative Plaintiff, all Class Members (excepting those who are Successful Opt-

 Outs), Class Counsel, and Plaintiffs’ Counsel are preliminary enjoined from commencing,

 prosecuting, or assisting in any lawsuit against the Released Persons that asserts or purports to

 assert matters within the scope of the Release.

        27.     Representative Plaintiff, Class Counsel, Plaintiffs’ Counsel and each of the

 Releasing Persons shall not, without prior approval of this Court, (a) issue, or otherwise cause to

 be issued, any press release, advertisement, Internet posting or similar document concerning the

 Action and/or the facts and circumstances that were the subject of, or disclosed in discovery in,

 the Action, excepting only such documents created and disbursed as part of the Class Notice

 and/or Full Class Notice; or (b) make any extrajudicial statements concerning the Action; the

 facts and circumstances that were the subject of, or disclosed in discovery in the Action; or the

 Settlement of the Action, excepting only that (i) such statements may be made to individual

 Class Members or the individual Class Member’s counsel in one-on-one communications or as

 part of the Class Notice and/or Full Class Notice, (ii) statements concerning the fact of the

 Settlement and its terms and otherwise public information about the Action may be disclosed by

 Representative Plaintiff and Plaintiff’s Counsel in response to inquiries directed to them by a

 member of the media, provided that Representative Plaintiff and Plaintiff’s Counsel refrain from




                                                   9
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 41 of 66 PAGEID #: 288



 making any disparaging statements about the Defendant Parties of any kind whatsoever in the

 course of responding to such inquiries, and (iii) general statements concerning the fact of the

 Settlement and its terms and otherwise public information about the Action may be made on the

 firm websites of Class Counsel, provided that such content contains no disparaging statements

 about the Defendant Parties of any kind whatsoever.

        28.     The Parties shall meet and confer in good faith to resolve any dispute concerning

 the Settlement Agreement and/or this Order and, to the extent any such dispute cannot be

 resolved between them, present the matter to this Court for resolution.



 Dated: __________________________                 ______________________________________
                                                   EDMUND A. SARGUS, JR.
                                                   CHIEF UNITED STATES DISTRICT JUDGE




                                                 10
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 42 of 66 PAGEID #: 289




                             EXHIBIT B
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 43 of 66 PAGEID #: 290



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 KAREN EVANS, on behalf of herself and
 others similarly situated,                           Case No. 17-cv-515

        Plaintiff,                                    Judge: Edmund A. Sargus
                                                      Magistrate Judge: Elizabeth Preston
 v.                                                   Deavers

 AMERICAN POWER & GAS, LLC,                           [PROPOSED] FINAL ORDER
 CONSUMER SALES SOLUTIONS, LLC                        APPROVING SETTLEMENT, AND
                                                      DISMISSING ACTION WITH
                Defendants.                           PREJUDICE



        This matter having come before the Court on _______________ upon the Motion of

 Representative Plaintiff, individually and on behalf of a class of persons, for final approval of a

 settlement reached between the Parties, and upon review and consideration of the Settlement

 Agreement dated _______________ (“Settlement Agreement” or “Agreement”), the exhibits to

 the Settlement Agreement, the evidence and arguments of counsel presented at the Court

 Approval Hearing, and any other submissions filed with this Court in connection with the Court

 Approval Hearing, IT IS HEREBY ORDERED and adjudged as follows:

        1.      The Settlement Agreement is hereby incorporated by reference into this Order

 (“Order”), and is hereby adopted by the Court. Capitalized terms in this Order shall, unless

 otherwise defined herein, have the same meaning as in the Agreement.

        2.      For purposes of settlement only, the Settlement Class, as that term is defined in

 the Agreement, is found to meet the relevant requirements of Fed. R. Civ. P. 23(a) and (b)(3).

        3.      For purposes of settlement only, and pursuant to Fed. R. Civ. P. 23(a) and (b)(3),

 the Court hereby finally certifies the Settlement Class. If, for any reason, the Settlement does not

 become effective, this certification shall be null and void and shall not be used or referred to for

 any purpose in the Action or any other action or proceedings.


                                                  1
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 44 of 66 PAGEID #: 291



        4.      For purposes of settlement only, the Court appoints Representative Plaintiff as

 representative of the Settlement Class and finds that she meets the relevant requirements of Fed.

 R. Civ. P. 23(a).

        5.      For purposes of settlement only, the Court appoints JB Hadden, Brian K. Murphy

 and Jonathan P. Misny (of Murray Murphy Moul Basil LLP), Anthony Paronich and Edward A.

 Broderick (of Broderick and Paronich, P.C.), and Samuel J. Strauss (of Turke and Strauss LLP)

 as counsel to the Settlement Class and finds that these attorneys meet the relevant requirements

 of Fed. R. Civ. P. 23(a).

        6.      As set forth in the Class Notice, this Court convened the Court Approval Hearing

 at ____ a.m./p.m. on ___________________.

        7.      Pursuant to Fed. R. Civ. P. 23, the Settlement of the Action, as embodied in the

 terms of the Settlement Agreement, is hereby finally approved as a fair, reasonable, and adequate

 settlement of the Action in light of the factual, legal, practical, and procedural considerations

 raised by Representative Plaintiff’s claims and Defendants’ defenses.

        8.      The Court finds that the mailed notice previously given to Class Members in the

 Action was the best notice practicable under the circumstances, and satisfies the requirements of

 due process and Fed. R. Civ. P. 23. The Court further finds that, because (a) adequate notice has

 been provided to all Class Members and (b) all Class Members have been given the opportunity

 to object to, and/or request exclusion from, the Settlement, it has jurisdiction over all Class

 Members. The Court further finds that all requirements of statute (including but not limited to

 28 U.S.C. § 1715), rule, and state and federal constitutions necessary to effectuate this

 Settlement have been met and satisfied. This Court further finds that all notice requirements of

 28 U.S.C. § 1715 have been properly complied with by Defendants in connection with the




                                                2
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 45 of 66 PAGEID #: 292



 Settlement, and that it has been more than ninety (90) days since the date, ______________, on

 which the notices required under the statute were served upon the appropriate state and federal

 officials. Accordingly, no Class Member (excepting only those who are Successful Opt-Outs)

 may refuse to comply with or refuse to be bound by the Settlement Agreement or this Order.

          9.    After due consideration of Representative Plaintiff’s likelihood of success at trial;

 the range of Representative Plaintiff’s possible recovery; the complexity, expense, and duration

 of the litigation; the substance of and amount of any opposition and/or objections to the

 Settlement; the number of Successful Opt-Outs from the Settlement; the responses of Class

 Members to the Settlement; the state of proceedings at which the Settlement was achieved; the

 nature of the negotiations leading to the Settlement; the litigation risks to Representative Plaintiff

 and the Class Members; all written submissions, affidavits, and arguments of counsel; and after

 notice and a hearing, this Court finds that the terms of the Settlement and the Agreement,

 including all exhibits thereto are fair, adequate and reasonable, and are in the best interest of the

 Class.    In reaching this determination, the Court has specifically considered whether the

 Representative Plaintiff and Class Counsel have adequately represented the Settlement Class in

 this Action; the Settlement was negotiated at arm’s length; the relief provided to the members of

 the Settlement Class is adequate, taking into account the costs, risks, and delay of trial and

 appeal; the effectiveness of the proposed method for distributing relief to the eligible members of

 the Settlement Class, including the method of processing class member claims; the terms of the

 requested award of attorney’s fees and litigation costs, including timing of payment, is

 reasonable and appropriate in the context of this Action; and the Settlement treats Class

 Members equitably relative to each other. In addition, the Court also considered the absence of

 any additional agreement required to be identified under Federal Rule of Civil Procedure




                                                   3
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 46 of 66 PAGEID #: 293



 23(e)(3) in reaching its determination. Accordingly, the Settlement Agreement should be and is

 finally approved and shall govern all issues regarding the Settlement and all rights of the Parties,

 including the Class Members.

        10.     Upon consideration of the application for attorneys’ fees and litigation costs by

 Plaintiffs’ Counsel, the aggregate amount of the Attorney Fee/Litigation Cost Award is hereby

 fixed at ____________________________________ (____________.00). This aggregate award

 covers, without limitation, any and all claims for attorneys’ fees and litigation costs incurred by

 (a) Plaintiffs’ Counsel, (b) any other counsel representing (or purporting to represent)

 Representative Plaintiff or Class Members (or any of them) with respect to all matters within the

 scope of the Release, and (c) Representative Plaintiff or the Class Members (or any of them) in

 connection with or related to any matter in the Action, the Settlement, the administration of the

 Settlement, and any of the matters or claims within the scope of the Release.

        11.     Upon consideration of the application for an award to Representative Plaintiff, the

 amount of the Class Representative Award is hereby fixed at __________________ ($_____.00).

        12.     In accordance with the Settlement Agreement, and to effectuate the Settlement,

 the Settlement Administrator or Defendants, as applicable under the terms of the Settlement

 Agreement, shall cause:

                (a)     the Benefit Checks to be provided to eligible Class Members in

        accordance with the terms of the Agreement;

                (b)     the aggregate Attorney Fee/Litigation Cost Award made in Paragraph 10

        above to be disbursed to Class Counsel in accordance with the terms of the Agreement;

        and




                                                  4
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 47 of 66 PAGEID #: 294



                (c)    the Class Representative Award made in Paragraph 11 above to be

        disbursed to Representative Plaintiff in accordance with the terms of the Agreement and

        will be reported on any Form 1099 issued by the Settlement Administrator or Defendants

        in connection with the Settlement as “other income.”

        13.     In the event that the Benefit Check or Second Check (if any), whether

 individually or in the aggregate, distributed to a Class Member pursuant to this Settlement

 exceed the threshold amounts set by the Internal Revenue Service for reporting by means of a

 Form 1099, (a) each Class Member shall complete and return a Form W-9 to the Settlement

 Administrator upon request from the Settlement Administrator or Class Counsel; (b) the

 Settlement Administrator and Class Counsel shall take reasonable and appropriate steps to obtain

 Form W-9s from each Class Member who receives a Benefit Check or Second Check (if any)

 and to comply with applicable Internal Revenue Service regulations on issuing Form 1099s

 without a social security or tax identification number; and (c) the Settlement Administrator shall

 take all reasonable and appropriate steps to avoid the imposition of Internal Revenue Service fees

 or penalties against the Settlement Amount (or any portion thereof).

        14.     The Action and all claims against Defendants are hereby dismissed on the merits

 and with prejudice, and the Clerk is directed to enter this Judgment in favor of Defendants in the

 Action. The Judgment shall be without costs to any Party.

        15.     Representative Plaintiff, Plaintiffs’ Counsel and each Class Member (except those

 who are Successful Opt-Outs and appear on a list that is on file with the Court under seal to

 protect the privacy of those persons, which list is incorporated herein and made a part hereof)

 shall be forever bound by this Order and the Agreement, including the Release and covenants not

 to sue set forth in Paragraphs 4.01 to 4.03 of the Settlement Agreement providing as follows:




                                                 5
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 48 of 66 PAGEID #: 295



       4.01 Upon Final Approval, and in consideration of the promises and covenants set
       forth in this Settlement Agreement, Representative Plaintiff and each Class Member
       whose phone number appears on the Class Member List and is not a Successful Opt-out,
       and each of their respective spouses, children, executors, representatives, guardians,
       wards, heirs, estates, successors, predecessors, next friends, legal representatives,
       attorneys, agents and assigns, and all those who claim through them or who assert claims
       (or could assert claims) on their behalf, and each of them (collectively and individually,
       the “Releasing Persons”), and Class Counsel and each of their past and present law firms,
       partners, or other employers, employees, agents, representatives, successors, or assigns
       (the “Counsel Releasing Parties”) will completely release and forever discharge the
       Defendants, as that term is defined in Paragraph 1.17 above, from any and all past,
       present and future claims, counterclaims, lawsuits, set-offs, costs, losses, rights, demands,
       charges, complaints, actions, causes of action, obligations, or liabilities of any and every
       kind for calls concerning the goods or services of the Defendants, including without
       limitation (i) those known or unknown or capable of being known, (ii) those which are
       unknown but might be discovered or discoverable based upon facts other than or different
       from those facts known or believed at this time, including facts in the possession of and
       concealed by any Released Person, and (iii) those accrued, unaccrued, matured or not
       matured, all from the beginning of the world until today (collectively, the “Released
       Rights”), that arise out of or in any way relate or pertain to (a) Released Rights that were
       asserted, or attempted to be asserted, or could have been asserted in the Action; (b) the
       cellphone provision (47 U.S.C. § 227(b)(1)(A)(iii)) of the TCPA, and any other laws
       similar in coverage or intent to that provision of the TCPA; (b) attorneys’ fees and costs
       of any kind or nature, by statute or otherwise, except as provided in the Settlement
       Agreement; (c) calls, text messages, or other communications by Defendants or any of
       the Released Persons to any telephone number(s) appearing on the Class Phone Number
       List and subscribed to or used by the Representative Plaintiff or any Class Member at any
       time prior to August 31, 2018; (d) the use by any or all of the Defendants of any
       “automatic telephone dialing system,” “automatic dialer,” “automated dialer,” “dialer,”
       and/or an “artificial or prerecorded voice” to make “calls” to any number appearing on
       the Class Phone Number List; (e) statutory or common law claims predicated upon any
       alleged violations of the cellphone provision of TCPA and any other law similar in
       coverage or intent to the cellphone provisions of the TCPA, including without limitation
       any claim under or for violation of federal or state unfair and deceptive practices statutes,
       violations of any federal or state debt collection practices acts (including, but not limited
       to, the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq.), invasion of privacy,
       conversion, breach of contract, unjust enrichment, specific performance and/or
       promissory estoppel; and (f) the negotiation, execution and delivery of the Settlement
       Agreement.

       4.02 The Representative Plaintiff and the Releasing Persons expressly agree that, upon
       Final Approval, each will waive and release any and all provisions, rights, and benefits
       conferred either (a) by Section 1542 of the California Civil Code or (b) by any law of any
       state or territory of the United States, or principle of common law, which is similar,
       comparable, or equivalent to section 1542 of the California Civil Code, with respect to
       the claims released pursuant to Paragraph 4.01 above. Section 1542 of the California
       Civil Code reads:


                                                6
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 49 of 66 PAGEID #: 296



                Section 1542. General Release; extent. A general release does not extend to
                claims which the creditor does not know or suspect to exist in his or her favor at
                the time of executing the release, which if known by him or her must have
                materially affected his or her settlement with the debtor.

        Whether a beneficiary of California law or otherwise, Plaintiff and each of the Releasing
        Persons acknowledge that he or she may hereafter discover facts other than or different
        from those that he or she knows or believes to be true with respect to the subject matter of
        the claims released pursuant to the terms of this Settlement Agreement, but each of those
        individuals expressly agree that, upon entry of the final judgment contemplated by the
        Settlement Agreement, he and she shall have waived and fully, finally, and forever settled
        and released any known or unknown, suspected or unsuspected, asserted or unasserted,
        contingent or non-contingent claim with respect to the claims released pursuant to the
        Settlement Agreement, whether or not concealed or hidden, without regard to subsequent
        discovery or existence of such different or additional facts.

        4.03 Upon Final Approval, Class Counsel, for themselves, Plaintiff’s Counsel, and
        each of his, her or their present and former owners, predecessors, successors, partners,
        shareholders, agents (alleged or actual), experts, representatives, employees and affiliates
        (“Attorney Releasors”), will unconditionally and irrevocably remise, waive, satisfy,
        release, acquit, and forever discharge the Defendant Parties and the Released Persons
        from any and all right, lien, title or interest in any attorneys’ fee or award or any claim for
        reimbursement of costs in connection with the Action or the Released Rights, except as
        otherwise provided in the Settlement Agreement. 1

        16.     The Release set forth in Paragraph 14 above and in the Settlement Agreement

 shall have res judicata and other preclusive effect in all pending and future claims, lawsuits,

 and/or other proceedings maintained by or on behalf of Representative Plaintiff, Class Members



 1
    The term “Released Persons,” as used in the Release, means: “(a) American Power & Gas,
 LLC; Consumer Sales Solutions, LLC; AP&G Holdings, LLC; American Power & Gas of CA,
 LLC; American Power & Gas of CT, LLC; American Power & Gas of IL, LLC; American
 Power & Gas of MA, LLC; American Power & Gas of MD, LLC; American Power & Gas of
 ME, LLC; American Power & Gas of NJ, LLC; American Power & Gas of Ohio, LLC;
 American Power & Gas of Pennsylvania, LLC; American Power & Gas of TX, LLC; and CSS
 Columbia, SAS (collectively, the “AP&G and CSS Entities”); (b) all subsidiaries or affiliates of
 any of the AP&G and CSS Entities; (c) all persons or entities for or on behalf of which any of the
 AP&G and CSS Entities made calls to a cellular telephone number of any Class Member
 bringing the Class Member within the scope of the Settlement Class; and (d) all past, present and
 future predecessors, successors, assigns, affiliates, parents, subsidiaries, divisions, owners,
 shareholders, officers, directors, attorneys, vendors, accountants, agents (alleged or actual),
 representatives, and employees of each of the entities or persons in subparagraphs (a), (b), and
 (c) above.”



                                                  7
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 50 of 66 PAGEID #: 297



 (except the Successful Opt-Outs) and/or the Releasing Parties concerning matters and claims that

 were or could have been asserted in the Action, and/or are encompassed within the scope of the

 Release.

        17.     Defendants and any Released Person are hereby released and forever discharged

 by Representative Plaintiff, Class Members (except the Successful Opt-Outs) and the Releasing

 Parties from all matters and claims within the scope of the Release.

        18.     Representative Plaintiff, Plaintiff’s Counsel and each and every Class Member

 who is not a Successful Opt-Out are permanently enjoined from bringing, joining, assisting in, or

 continuing to prosecute against Defendants and/or any Released Person any existing or future

 claim within the scope of the Release, as embodied in Paragraphs 4.01 to 4.03 of the Settlement

 Agreement. Nothing in this Paragraph shall be construed to enjoin Representative, Plaintiff’s

 Counsel, and/or Class Members from bringing, joining, assisting in, or continuing to prosecute

 existing or future claims against Defendants and/or any Released Person that were not released

 as part of the Settlement.

        19.     This Court finds that Class Counsel had and continue to have the authority to

 execute the Agreement on behalf of themselves and Plaintiffs’ Counsel, and thereby to bind

 themselves and Plaintiffs’ Counsel to all terms and conditions of the Agreement. Class Counsel

 and Plaintiffs’ Counsel are thus also bound by all provisions of this Order.

        20.     This Order, the Settlement Agreement, any document referred to in this Order,

 any action taken to carry out this Order, any negotiations or proceedings related to any such

 documents or actions, and the carrying out of and entering into the terms of the Agreement, shall

 not be construed as, offered as, received as, or deemed to be evidence, impeachment material, or

 an admission or concession with regard to any fault, wrongdoing or liability on the part of




                                                  8
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 51 of 66 PAGEID #: 298



 Defendants whatsoever in the Action, or in any other judicial, administrative, regulatory action

 or other proceeding; provided, however, this Order may be filed in any action or proceeding

 against or by Defendants to enforce the Agreement or to support a defense of res judicata,

 collateral estoppel, release, accord and satisfaction, good faith settlement, judgment bar or

 reduction, or any theory of claim preclusion or issue preclusion or similar defense or

 counterclaim.

        21.      The Parties may, by mutual agreement, amend, modify or expand the provisions

 of the Settlement Agreement, including all exhibits thereto, subject to the conditions and

 limitations as set forth in the Agreement.

        22.      In the event that Final Approval is not achieved for any reason, then the

 Settlement Agreement, this Order, together with any other orders or rulings arising from or

 relating to the Agreement, shall be rendered null and void and be vacated.

        23.      Except as expressly provided for in this Order, the Settlement Agreement shall

 govern all matters incident to the administration of the Settlement hereafter, including as to

 deadlines, until further order of this Court or agreement of the Parties.

        24.      This Order follows this Court’s Order Preliminarily Approving Settlement and

 With Respect to Class Notice, Court Approval Hearing and Administration, and supersedes the

 Preliminary Approval Order to the extent of any inconsistency.

        25.      Without in any way affecting the finality of this Order and Judgment for purposes

 of appeal, this Court hereby retains jurisdiction as to all matters relating to the interpretation,

 administration, implementation, effectuation and/or enforcement of the Settlement Agreement

 and/or this Order.




                                                   9
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 52 of 66 PAGEID #: 299



 Dated: ______________________________    ______________________________________
                                          EDMUND A. SARGUS, JR.
                                          CHIEF UNITED STATES DISTRICT JUDGE




                                         10
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 53 of 66 PAGEID #: 300




                             EXHIBIT C
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 54 of 66 PAGEID #: 301




             A COURT AUTHORIZED                        AP&G Settlement                              First-Class
              THIS LEGAL NOTICE                        Administrator                                   Mail
                                                       P.O. Box XXXX                                US Postage
           If you received calls from                                                                  Paid
                                                       City, State Zip Code
                                                                                                    Permit #__
        American Power & Gas, LLC or
        Consumer Sales Solutions, LLC
         on your cellphone, you may be                 «Barcode»
        entitled to benefits under a class             Postal Service: Please do not mark barcode
                action settlement.
                                                       Claim ID #: «ClaimID»
       A settlement has been reached in a class
       action lawsuit, Evans v. American               «First1» «Last1»
       Power & Gas, LLC (U.S. District Court           «CO»
       S.D. OH), where Plaintiff alleges that          «Addr2»
       Defendants American Power & Gas,                «Addr1»
       LLC (“AP&G”) or Consumer Sales                  «City», «St» «Zip»
       Solutions, LLC (“CSS”)) made                    «Country»
       autodialed calls to cellphones in
       violation of the Telephone Consumer
       Protection Act (TCPA). AP&G and
       CSS deny any wrongdoing.

       Complete and return the enclosed
       claim form by [Month XX,
       XXXX] to receive a cash payment.


       <Barcode>
                                                  Claim Form
       Fill out each section of this form, check Yes or No to each statement in Part II, sign where indicated,
       carefully tear at perforation, and return by mail. Forms must be postmarked by Month XX, XXXX. You
       may also complete your Claim Form online at www.apgtcpasettlement.com.

       Part I: Claimant Identification. Complete this section.
       Name (First, Last): _____________________________________________________________________________
       Street Address: __________________________________________________________________________________
       City: _______________________________ State: ________ ZIP Code: __________
       Cellphone #(s) at which calls were received: (_____) _____-_______; (____) _____- _______.
       Part II: Claim. Unique Identifier: «ClaimID»
       You must answer yes to the two following questions in order to be eligible for a payment.
       The cellphone number(s) identified above belonged to me between June 14, 2013 and August 31,
       2018. Yes __ No __.


       I did not consent to receiving calls from AP&G or CSS on my cellular telephone. Yes __ No __.
       Part III: Certification. I verify that the information in Parts I and II is true and accurate to the
       best of my current knowledge and belief.
       Signature: ___________________________________________________________ Date: ______/ ______/ ______
       Print Name: _________________________________________________________
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 55 of 66 PAGEID #: 302




                                                    WHO IS A CLASS MEMBER?
       You may be in the Settlement Class if, between June 14, 2013 and August 31, 2018, you received a call on your
       cellphone from AP&G or CSS, themselves or through a third party, made using the ViciDial technology. Records
       obtained through this case indicate that you received one or more of these calls. You are NOT a class member if
       you previously excluded yourself from this case.
                                                        SETTLEMENT TERMS
       As set forth in more detail in the Settlement Agreement and Class Notice available on the Settlement Website
       (www.apgtcpasettlement.com) AP&G or CSS will pay $6,000,000 into a fund that will cover: (1) cash payments to
       eligible Settlement Class Members who submit claims; (2) attorneys’ fees to Class Counsel not to exceed $2,000,000,
       as approved by the Court, plus out of pocket litigation costs actually incurred by Class Counsel not to exceed
       $37,059.65; (3) a court-approved service award to Plaintiff Karen Evans of $10,000; and (4) the costs of administering
       the settlement. Class Counsel estimate you will receive $100, which is less than the $500 to $1,500 you might receive if
       Plaintiff had won at trial. The amount you will receive under the Settlement will depend on the number of Settlement
       Class members who submit claims and could be less.
                                                   YOUR RIGHTS AND OPTIONS
       Submit a Claim Form. To receive a cash award, completely fill out the attached Claim Form, carefully tear off at the
       perforation, and drop it in the mail. You may also may submit a Claim Form electronically on the Settlement Website:
       www.apgtcpasettlement.com. You may also print a Claim Form from the Settlement Website and return it by mail.
       Settlement Class Members may only submit one claim. Your Claim Form must be postmarked or submitted electronically
       no later than Month XX, XXXX. You must answer yes to the two questions on the claim form in order to be
       eligible for a payment.
       Opt Out. You may also exclude yourself from the Settlement and keep your right to sue Defendants on your own
       by sending a written request for exclusion to the Settlement Administrator postmarked by Month XX, XXXX. If
       you do not exclude yourself, you will be bound by the settlement and give up your right to sue Defendants regarding
       the settled claims. Please visit the Settlement Website for more details on how to opt out.
       Object. If you do not opt out, you have the right to object to the proposed settlement. Objections must be signed;
       filed with the Court; postmarked by Month XX, XXXX; provide the specific reasons for the objection; state
       whether it applies only to you, to a specific subset of the class, or to the entire class; and include any documents that
       you wish to submit to support your position. Please visit the Settlement Website for more details on how to object.
       Do Nothing. If you do nothing, you will not receive any payment and will lose the right to sue Defendants about the
       Released Claims. You will be considered part of the Settlement Class and be bound by the Court’s decisions.
       Attend the Final Approval Hearing. The Court has set a hearing to decide whether the settlement should be approved
       on Month XX, XXXX at X:00 _.m. at the United States District Court for the Southern District of Ohio,
       Courtroom 301, 85 Marconi Boulevard, Columbus, OH 43215. All persons who timely object to the settlement by
       Month XX, XXXX may ask to appear at the Final Approval Hearing.
                     You can find more details about the settlement on the website: www.apgtecpasettlement.com
       PLEASE DO NOT TELEPHONE THE COURT OR THE CLERK’S OFFICE TO INQUIRE ABOUT THIS
                                             SETTLEMENT OR THE CLAIMS PROCESS



                                                                                                          First-Class Mail
                                                                                                            US Postage
                                                                                                                Paid
                                                                                                             Permit #__




                                                     AP&G Settlement Administrator
                                                     P.O. Box XXXX
                                                     City, State Zip Code
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 56 of 66 PAGEID #: 303




                             EXHIBIT D
   Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 57 of 66 PAGEID #: 304

                                       NOTICE OF PENDENCY OF CLASS ACTION,
                                PROPOSED SETTLEMENT, AND COURT APPROVAL HEARING

TO:      All persons in the United States who were the users or subscribers of a cellular telephone number to which
         the Defendants, themselves or through a third party, made a telephone call using the ViciDial technology
         between June 14, 2013 and August 31, 2018 (the “Class”).

        THIS IS A COURT NOTICE. PLEASE READ THIS NOTICE CAREFULLY, AS THE PROPOSED SETTLEMENT (REFERRED TO AS
THE “SETTLEMENT”) DESCRIBED BELOW MAY AFFECT YOUR LEGAL RIGHTS AND PROVIDE YOU POTENTIAL BENEFITS.

       IF YOU WISH TO RECEIVE ANY OF THE BENEFITS OF THE SETTLEMENT, YOU MUST COMPLETE AND RETURN THE CLAIM
FORM ACCOMPANYING THE POSTCARD NOTICE YOUR RECEIVED IN THE MAIL TO THE SETTLEMENT ADMINISTRATOR,
POSTMARKED NO LATER THAN ___________; ELECTRONICALLY SUBMIT A CLAIM THROUGH THIS WEBSITE NO LATER THAN
___________; OR PRINT AND COMPLETE A CLAIM FORM FROM THIS WEBSITE AND RETURN IT TO THE SETTLEMENT
ADMINISTRATOR, POSTMARKED NO LATER THAN ___________.

                           I.       SUMMARY OF YOUR OPTIONS AND IMPORTANT DEADLINES

Participate in the Settlement and submit a Claim Form      If you want to participate in and be eligible to receive an amount to
                                                           be determined, then you must submit a valid Claim Form (as
                                                           described below in Section V(B)) by ___________________. If
                                                           you participate in the Settlement, you will give up certain rights to
                                                           sue Defendants (as described below in Section V(C)).

Opt-out and exclude yourself from the Settlement           If you want to sue Defendants yourself about the matters at issue in
                                                           this case, then you may opt-out and exclude yourself from the
                                                           Settlement by _________________ (as described in Section VIII(c)
                                                           below). You will not receive the benefits of the Settlement if you
                                                           opt-out.

Object to the Settlement                                   If want object to the Settlement (or any part of it), then you may write
                                                           to the Court with your objections by _________________ (as
                                                           described below in Section VIII(C)(1)).

Do nothing                                                 If you do no nothing, then you will not receive the benefits of the
                                                           Settlement and will still give up certain rights to sue Defendant.


                                     II.     WHAT IS THE PURPOSE OF THIS NOTICE?

         The purpose of this Notice is (a) to advise you of the proposed Settlement of a lawsuit (the “Action”) pending against
Defendants in the United States District Court for the Southern District of Ohio (the “Court”); (b) to summarize your rights
under the Settlement; and (c) to inform you of a court hearing to consider whether to finally approve the Settlement to be held
on ______________ at ____ a.m./p.m. before the Honorable Edmund A. Sargus, Jr., United States District Court for the
Southern District of Ohio, Joseph P. Kinneary U.S. Courthouse, Courtroom 301, 85 Marconi Boulevard, Columbus, Ohio
43215 (the “Court Approval Hearing”).
                                           III.     WHAT IS THE ACTION ABOUT?

         In the Action, plaintiff Karen Evans (“Plaintiff”) alleges that Defendants violated the Telephone Consumer Protection
Act (TCPA) by making calls to certain cellular telephone numbers using an automated dialer without the consent of the user or
subscriber of that number. The Action was originally filed in 2017, and seeks statutory damages against Defendants. There
have been substantial proceedings in the case. Plaintiff’s attorneys (referred to as “Plaintiff’s Counsel and identified in Section
VI below) have conducted a thorough investigation into, and have engaged in extensive litigation and discovery with respect
to, the relevant facts and law. Plaintiff’s Counsel has concluded that the outcome of the Action is uncertain and that a
settlement is in the best interests of Plaintiff and the class members.
        Defendants deny that they acted unlawfully, deny that they violated the TCPA or any other law or legal requirement,
and assert numerous defenses against Plaintiff’s claims. Defendants further deny that class certification is required or
appropriate. Defendants have contested Plaintiff’s claims, have contested liability to the class members, and have asserted
numerous defenses.

                                                           Page 1 of 8
   Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 58 of 66 PAGEID #: 305

       The Court never resolved the claims and defenses of the parties in the Action. The Court also never resolved whether
Defendants did anything wrong.
         This Notice should not be understood as an expression of any opinion by the Court as to the merits of the Plaintiff’s
claims or Defendants’ defenses. Plaintiff and Defendants recognize that to resolve these and other important issues would be
time-consuming, uncertain, and expensive.
                                IV.      WHO IS PART OF THE PROPOSED SETTLEMENT?

         Plaintiff and Defendants have entered into an agreement to settle the Action (the “Settlement Agreement”). The Court
has preliminarily approved the Settlement proposed in the Settlement Agreement as fair, reasonable, and adequate. The Court
will hold the Court Approval Hearing, as described in Section IX below, to consider whether to make the Settlement final.

         The Court has provisionally certified a settlement class, consisting of persons who will be the final settlement class if
the Settlement is approved, which includes all persons in the United States who were the users or subscribers of a cellular
telephone number to which Defendants, themselves or through a third party, made a telephone call using the ViciDial
technology between June 14, 2013 and August 31, 2018. Plaintiff and the Defendant Parties agree that the Class Members
include only those users or subscribers associated with 313,285 unique cellular telephone numbers.

                  V.       WHAT ARE THE PRINCIPAL TERMS OF THE PROPOSED SETTLEMENT?

         The principal terms of the proposed Settlement are as follows:
         A.       SETTLEMENT AMOUNT. The maximum aggregate amount Defendants have agreed to pay under the
Settlement, if it gains final approval from the Court, is $6,000,000 (the “Settlement Amount”). This Settlement Amount
includes all amounts that Defendants have agreed to pay, and covers payments:

                  (1)      to eligible members of the Class in exchange for the Release (as described in Section V(C));

                  (2)      to Plaintiff as a class representative award (as described in Section V(D));

                  (3)      to Plaintiff’s Counsel for attorneys’ fees and litigation costs actually incurred in the Action (as
         described in Section V(D)); and

                  (4)      to the Settlement Administrator for settlement administration costs (as described in Section V(E)).

         B.       SETTLEMENT BENEFIT. Each member of the Class (“Class Member”) who submits a Valid Claim Form
(as described below in this Section V(B)) and does not exclude himself or herself from the Class (as described in Section
VIII(B) below) will be eligible to receive a check (“Benefit Check”) in an amount to be determined that is estimated to be
approximately $100. The actual amount of the Benefit Checks may be higher or lower and depends upon a number of factors,
including how many eligible class members submit Valid Claim Forms. The Benefit Checks will be paid exclusively from,
and not in addition to, the Settlement Amount.
        To be eligible to receive a Benefit Check, you will need to complete and submit a valid Claim Form to the Settlement
Administrator no later than ____________. You may complete and submit a Claim Form either by mail or online – not both.
                  (1)      Claim Form Submission By Mail. To submit your Claim Form by mail, you must complete either
         the Claim Form accompanying the postcard notice you received in the mail or the Claim Form available on this
         website, and return it by first-class United States mail, postage pre-paid, to: KCC, LLC, [MAILING ADDRESS]. To
         be considered valid, your hard-copy Claim Form must meet all of the following criteria: (a) the Claim Form must be
         completely filled-out; (b) “Yes” must be checked for both of the required statements; (c) the required verification must
         be signed; and (d) the completed Claim Form must be mailed to the address for KCC, LLC set forth above
         postmarked no later than _________________.
                   (2)     Claim For Submission Online. To submit your Claim Form online, you must complete and
         electronically submit the Claim Form available on this website no later than _________________. To be considered
         valid, your online Claim Form must meet all of the following criteria: (a) the Claim Form must be completely filled-
         out; (b) “Yes” must be checked for each of the required statements; (c) the required verification must be electronically
         signed; and (d) the completed Claim Form must be electronically submitted no later than 11:59 PM (EST) on
         _________________. Please note that, to complete and submit the Claim Form online, you will need either the Claim
         Number appearing on the first page of the postcard notice you received in the mail above the address line or the
         cellular telephone number that brings you within the scope of the Class. The website will only permit you to submit


                                                           Page 2 of 8
   Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 59 of 66 PAGEID #: 306

         one online Claim Form per Claim Number or cellular telephone number. Once you have submitted the online Claim
         Form, you will have no opportunity to make any changes or corrections.
          C.       RELEASE. Plaintiff and each Class Member who does not exclude himself or herself from the Class will
release certain claims against Defendants. This is referred to as the “Release.” Generally speaking, the Release will prevent
any Class Member from bringing any lawsuit or making any claim that Defendants violated the TCPA or any other law or legal
requirement by placing telephone calls using an automated dialer to a Class Member who was the user or subscriber of a
cellular telephone number between June 14, 2013 and August 31, 2018. The Release will also prevent every Class Member,
and certain related parties, from suing or bringing such claims against Defendants, companies related to Defendants,
Defendants’ employees, and certain other third parties. The terms of Release, as set forth in the Settlement Agreement, are
reproduced in the Addendum appearing at the end of this Notice.

        The Release, which is set forth in Paragraphs 4.01 to 4.03 of the Settlement Agreement and the Addendum to this
Notice, will be effective as to every Class Member who does not exclude himself or herself from the Class regardless of
whether or not the Class Member receives and cashes a Benefit Check.

         D.        ATTORNEY FEE/LITIGATION COST AND CLASS REPRESENTATIVE AWARDS. The Court will
determine the amount of attorneys’ fees and litigation costs to award to Plaintiffs’ Counsel from the Settlement Amount for
investigating the facts and law in the Action, litigating the Action, and negotiating the proposed Settlement of the Action (the
“Attorney Fee/Litigation Cost Award”). Plaintiffs’ Counsel will ask the Court to award them attorneys’ fees from the
Settlement Amount in an amount up to $2,000,000 of the Settlement Amount, plus litigation costs incurred in connection with
the Action not to exceed $37,059.65. Plaintiffs’ Counsel will make their request for an Attorney Fee/Litigation Cost Award in
a motion to be filed with the Court on or before ________________. Copies of that motion will be available from this website,
Class Counsel or from the Court after that date, as set forth in Section X below.

         Plaintiffs’ Counsel will also ask the Court to award Plaintiff, as representative of the Class, an amount of up to
$10,000.00 from the Settlement Amount for her service in the Action (“Class Representative Award”). Plaintiffs’ Counsel will
make the request for a Class Representative Award in a motion to be filed with the Court on or before ________________.
Copies of that motion will be available from this website, Class Counsel or from the Court after that date, as set forth in
Section X below.

         Any Attorney Fee/Litigation Cost Award or Class Representative Award will be paid by Defendants exclusively from
(and not in addition to) the Settlement Amount.

       E.        SETTLEMENT ADMINISTRATION. The costs of administration of the proposed Settlement will be paid by
Defendants exclusively from, and not in addition to, the Settlement Amount.

         G.       DISMISSAL OF THE ACTION. Upon final approval of the Settlement, the Action will be dismissed with
prejudice.

         If the Settlement is approved by the Court and becomes final, Benefit Checks will be provided to eligible Class
Members who submit a valid Claim. If the Settlement is not approved by the Court or does not become final for any reason,
the Action will continue, and Class Members will not be entitled to receive the Benefit Check.

       SECTIONS V(A)-(G) ABOVE PROVIDE ONLY A GENERAL SUMMARY OF THE TERMS OF THE PROPOSED SETTLEMENT.                     YOU
MUST CONSULT THE SETTLEMENT AGREEMENT FOR MORE INFORMATION ABOUT THE EXACT TERMS OF THE SETTLEMENT.                        THE
SETTLEMENT AGREEMENT IS AVAILABLE ON THIS WEBSITE OR FROM CLASS COUNSEL, AS SET FORTH IN SECTION X BELOW.




                                                          Page 3 of 8
   Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 60 of 66 PAGEID #: 307

                                 VI.       WHO REPRESENTS THE SETTLEMENT CLASS?

         The Court has provisionally appointed JB Hadden, Brian K. Murphy and Jonathan P. Misny (of Murray Murphy Moul
Basil LLP), Anthony Paronich and Edward A. Broderick (of Broderick and Paronich, P.C.), and Samuel J. Strauss (of Turke
and Strauss LLP) to act as counsel for the Class (referred to as “Class Counsel”) for purposes of the proposed Settlement.
Class Counsel can be contacted by mail, telephone and/or email:

Brian Murphy                                                      Matthew P. McCue
Jonathan Misny                                                    The Law Office of Matthew P. McCue
JB Hadden                                                         1 South Avenue, Suite 3
Murray Murphy Moul + Basil LLP                                    Natick, MA 01760
1114 Dublin Road                                                  mmccue@massattorneys.net
Columbus, OH 43215                                                (508) 655-1415
murphy@mmmb.com
misny@mmmb.com
(614) 488-0400

Samuel J. Strauss                                                 Edward A. Broderick
Turke & Strauss, LLP                                              Anthony I. Paronich
936 N. 34th Street, # 300                                         Broderick & Paronich, P.C.
Seattle, WA 98103                                                 99 High Street, Suite 304
sam@turkestrauss.com                                              Boston, MA 02110
(608) 237-1775                                                    ted@broderick-law.com
                                                                  (617) 738-7080



                       VII.     WHAT ARE THE REASONS FOR THE PROPOSED SETTLEMENT?

          Plaintiff and Defendants agreed on all of the terms of the proposed Settlement through extensive arms-length
negotiations between Plaintiff’s Counsel and Counsel for the Defendants, and with the assistance of third-party mediators
(Peter J. Grilli of Peter J. Grilli Mediation and Hon. Morton Denlow (Ret.) of JAMS). Plaintiff has entered into the proposed
Settlement after weighing the benefits of the Settlement against the probabilities of success or failure in the Action, and against
the delays that would be likely if the Action proceeded to trial, and after trial, to appeal.

         Plaintiff and Plaintiff’s Counsel have concluded that the proposed Settlement: provides substantial benefits to the
Class; resolves substantial issues without prolonged litigation; provides the Class with significant benefits, both individually
and as a group; and is in the best interests of the Class. Plaintiff and Plaintiff’s Counsel have concluded that the proposed
Settlement is fair, reasonable, and adequate, taking into account the costs, risks, and delay of trial and appeal.

          Although Defendants deny any wrongdoing and any liability whatsoever, Defendants believe that it is in their best
interest to settle the Action on the terms set forth in the Settlement Agreement in order to avoid further expense, uncertainty,
and inconvenience in connection with the Action.

                                 VIII.    WHAT DO YOU NEED TO KNOW AND DO NOW?

         A.        YOU CAN PARTICIPATE IN THE SETTLEMENT. If the Settlement is approved at the Court Approval
Hearing, you will automatically be included as a participant in the Settlement and be eligible to receive the Benefit Check
described in this Notice if you submit a valid Claim Form. If that is what you want, you must only submit a valid Claim Form.
You do not need to take any other action.

        If you participate, your interests as a Class Member will be represented by Plaintiff and Plaintiffs’ Counsel, including
the above-listed Class Counsel. You will not be billed for their services. Plaintiffs’ Counsel will receive a fee only if the Court
approves the Settlement and the fee award, if any, will be set by the Court.

         Unless you request to be excluded (as described in Section VIII(B)), you will be bound by any judgment or other final
disposition of the Action, including the Release set forth in the Settlement Agreement, and will be precluded from pursuing
claims against Defendants separately if those claims are within the scope of the Release.



                                                           Page 4 of 8
   Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 61 of 66 PAGEID #: 308

        B.        YOU CAN OPT-OUT. If you do not wish to be a Class Member, and do not want to participate in the
Settlement, you may exclude yourself from the Class by completing and mailing a notice of intention to opt-out (referred to as
an “Opt-Out”) to the following address, postmarked no later than ____________:

                                       [SETTLEMENT ADMINISTRATOR ADDRESS]
         Any Opt-Out must (a) state your full name, address, and telephone number; (b) contain, to the extent known to the
Class Member, the cellular telephone number as to which the Class Member seeks exclusion; (c) contain the personal and
original signature of the Class Member or the original signature of a person previously authorized by law, such as a trustee,
guardian or person acting under a power of attorney, to act on behalf of the Class Member with respect to a claim or right such
as those in the Action (NOTE: conformed, reproduced, facsimile, or other non-original signatures are not valid); and (d) state
unequivocally the Class Member’s intent to be excluded from the Settlement Class, to be excluded from the Settlement, not to
participate in the Settlement, and/or to waive all rights to the benefits of the Settlement. Class Members who do not mail in a
timely and valid Opt-Out will remain Class Members and will be bound by the Settlement.

         C.       YOU CAN OBJECT OR TAKE OTHER ACTIONS IN THE ACTION.

                   (1)      Objections to the Settlement. Any Class Member who has not elected to be excluded from the Class
may object to the approval of the Settlement, to any aspect of the Settlement or the Settlement Agreement, to the application
for attorneys’ fees and costs, and/or to the application for a class representative award to Plaintiff. To object, you must mail or
hand-deliver any objection to the Clerk of Court, United States District Court for the Southern District of Ohio, Joseph P.
Kinneary U.S. Courthouse, 85 Marconi Boulevard, Columbus, Ohio 43215 on or before _____________________, and must
mail or hand-deliver a copy of the objection to Class Counsel and Counsel for the Defendants at the addresses set forth in
Section XI below by that same date. To be timely, objections that are mailed must be postmarked by ____________ and
objections that are hand-delivered must be received by the Court, Class Counsel and Counsel for the Defendants by
_____________. To be valid, each objection must (a) set forth the Class Member’s full name, current address, and telephone
number; (b) identify the cellular telephone number of the Class Member that brings him or her within the scope of the
Settlement Class; (c) contain the Class Member’s original signature (conformed, reproduced, facsimile, or other non-original
signatures will not be valid); (d) state that the Class Member objects to the Settlement, in whole or in part; (e) set forth a
statement of the specific legal and factual basis for the objection; (f) state whether your objection applies only to you, to a
specific subset of the class, or to the entire class; and (g) provide copies of any documents that the Class Member wishes to
submit in support of his/her position. Objections may be filed by counsel for a Class Member. Objections that are not timely
mailed or hand-delivered to the Court, Class Counsel and Counsel for the Defendants, and/or are otherwise invalid shall not be
treated as a valid Objection to the Settlement.

                 (2)       Appearances at the Court Approval Hearing. It is not necessary for you to appear at the Court
Approval Hearing. If you have not excluded yourself from the Settlement and wish to appear and/or speak at the Court
Approval Hearing, whether personally or through a lawyer, then you must mail or hand-deliver a Notice of Appearance to the
Clerk of Court, United States District Court for the Southern District of Ohio, Joseph P. Kinneary U.S. Courthouse, 85 Marconi
Boulevard, Columbus, Ohio 43215, on or before _______________, and you must mail or hand-deliver a copy of the Notice of
Appearance to Class Counsel and Counsel for the Defendants at the addresses set forth in Section XI below by
_______________. Further, if you wish to appear at the Court Approval Hearing, you will not be permitted to raise matters
that you could have, but did not, raise in a properly submitted Objection (as described in Section VIII(C)(1)) without approval
of the Court. To be considered timely, Notices of Appearances that are mailed must be postmarked by ______________ and
Notices of Appearance that are hand-delivered must be received by the Court, Class Counsel and Counsel for the Defendants
by ______________.

                  (3)      Other Motions or Submissions Concerning the Action or the Settlement. It is not necessary for you
to submit any motion concerning the Action or Settlement to the Court. If you have not excluded yourself from the Settlement
and want to submit a motion to the Court concerning the Settlement or the Action, however, then you must mail or hand deliver
a motion, together with all supporting documents, to the Clerk of Court, United States District Court for the Southern District
of Ohio, Joseph P. Kinneary U.S. Courthouse, 85 Marconi Boulevard, Columbus, Ohio 43215 on or before
_____________________, and must mail or hand-deliver a copy of the motion , together with all supporting documents, to
Class Counsel and Counsel for the Defendants at the addresses set forth in Section XI below by ______________. To be
considered timely, motions that are mailed must be postmarked by _____________ and motions that are hand-delivered must
be received by the Court, Class Counsel and Counsel for the Defendants by ______________.

        D.       YOU MUST NOTIFY YOUR TRUSTEE AND TAKE OTHER ACTIONS IF YOU HAVE BEEN IN
BANKRUPTCY AT ANY TIME SINCE JUNE 14, 2013. The Settlement Agreement requires that, if (i) you are in active
bankruptcy proceedings or previously was a party to a bankruptcy proceeding during the period between June 14, 2013 through

                                                           Page 5 of 8
   Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 62 of 66 PAGEID #: 309

the date of this notice and (ii) all or any of the claims that may be released as part of this Settlement are or may be part of your
bankruptcy estate, then you must advise your current or prior bankruptcy trustee of this Agreement and the benefits conferred
by the Settlement in time for the trustee to exercise any rights or object to the Settlement. In addition, under the terms of the
Settlement Agreement, you must comply with any direction from the trustee with respect to this Settlement and the benefits
conferred by the Settlement, and (c) in the event of any disagreement between you and the trustee, you must seek relief from
the appropriate bankruptcy court.

                      IX.      WHAT WILL TAKE PLACE AT THE COURT APPROVAL HEARING?

          The Court will hold the Court Approval Hearing in the courtroom of the Honorable Edmund A. Sargus, Jr., United
States District Court for the Southern District of Ohio, Joseph P. Kinneary U.S. Courthouse, Courtroom 301, 85 Marconi
Boulevard, Columbus, Ohio 43215 on ________________ at ____ a.m./p.m. At that time, the Court will determine, among
other things, (a) whether the Settlement should be finally approved as fair, reasonable and adequate, (b) whether the Action
should be dismissed with prejudice pursuant to the terms of the Settlement Agreement, (c) whether Class Members should be
bound by the Release set forth in the Agreement, (d) whether Class Members should be subject to a permanent injunction that,
among other things, bars Class Members from filing, commencing, prosecuting, intervening in, or participating in (as class
members or otherwise) any lawsuit, claim, demand or proceeding in any jurisdiction that is based on or related to, directly or
indirectly, matters within the scope of the Release, (e) the amount of attorneys’ fees and costs to be awarded to Plaintiffs’
Counsel, if any, and (f) the amount of the award to be made to Plaintiff for her service as class representative, if any. In
making these determinations, the Court will consider, among other things, whether Plaintiff and Class Counsel have adequately
represented the Settlement Class in the Action; the Settlement was negotiated at arm’s length; the relief available under the
Settlement is adequate, taking into account the costs, risks, and delay of trial and appeal; the proposed method for processing
claims and distributing the relief available under the Settlement to eligible members of the Settlement Class is effective; the
requested award of attorneys’ fees and litigation costs (and the timing of the proposed payment) is reasonable and appropriate
in the context of the case; there are any other agreements required to be disclosed; and the settlement treats Class Members
equitably relative to one another. The Court Approval Hearing may be postponed, adjourned or continued by Order of the
Court without further notice to the Class.

        X.       HOW CAN YOU GET ADDITIONAL INFORMATION ABOUT THE ACTION, THE PROPOSED
                         SETTLEMENT, THE SETTLEMENT AGREEMENT, OR THE NOTICE?

         The descriptions of the Action, the Settlement, and the Settlement Agreement that are contained in this Notice are
only a general summary. In the event of a conflict between this Notice and the Settlement Agreement, the terms of the
Settlement Agreement shall control. All papers filed in this case, including the full Settlement Agreement, are available for
you to inspect and copy (at your cost) at the office of the Clerk of Court, United States District Court for the Southern District
of Ohio, Joseph P. Kinneary U.S. Courthouse, 85 Marconi Boulevard, Columbus, Ohio 43215, during regular business hours.
A copy of the Settlement Agreement is available on this website or may be obtained from Class Counsel by contacting them at
the addresses or telephone numbers set forth in Section XI below.

         Any questions concerning this Notice, the Settlement Agreement, or the Settlement may be directed to Class Counsel
in writing at the addresses or emails set forth in Section XI below or by calling them at the numbers listed for them in Section
XI below.

         You may also seek the advice and counsel of your own attorney, at your own expense, if you desire.

       DO NOT WRITE OR TELEPHONE THE COURT, THE CLERK’S OFFICE, OR                   DEFENDANTS IF YOU HAVE ANY QUESTIONS
ABOUT THIS NOTICE, THE SETTLEMENT, OR THE SETTLEMENT AGREEMENT.

                                  XI.      WHAT ARE THE ADDRESSES YOU MAY NEED?

Class Counsel:

         JB Hadden
         Brian K. Murphy
         Jonathan P. Misny
         Murray Murphy Moul Basil LLP
         1114 Dublin Road
         Columbus, OH 43215
         614-488-0400


                                                            Page 6 of 8
   Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 63 of 66 PAGEID #: 310


         Anthony Paronich
         Edward A. Broderick
         Broderick and Paronich, P.C.
         Broderick & Paronich, P.C.
         Suite 304
         99 High Street
         Boston, MA 02110
         508-221-1510

         Samuel J. Strauss
         Turke and Strauss LLP
         936 N. 34th Street, Suite 300
         Seattle, WA 98103
         608-237-1775

Defendant’s Counsel:

         Brooks R. Brown
         W. Kyle Tayman
         GOODWIN PROCTER LLP
         901 New York Avenue, NW
         Washington, DC 20001
         (202) 346-4000

Settlement Administrator:

         KCC, LLC
         [MAILING ADDRESS]


           XII.     WHAT INFORMATION MUST YOU INCLUDE IN ANY DOCUMENT THAT YOU SEND
                                         REGARDING THE ACTION

      In sending any document to the Settlement Administrator, to the Court, to Class Counsel, or to Counsel for the Defendant,
it is important that both your envelope and any documents inside contain the following case names and identifying number:
Evans v. American Power & Gas, LLC, Case No. 2:17-CV-515. In addition, you must include your full name, address, and a
telephone number at which you can be reached.



/s/ Edmund A. Sargus, Jr.____                                                            Dated: _____________
UNITED STATES DISTRICT JUDGE




                                                         Page 7 of 8
    Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 64 of 66 PAGEID #: 311

                                                                     ADDENDUM
         As described above in Section V(C) of the Notice, the terms of the Release (which are contained in Paragraphs 4.01 to 4.03 of the
Settlement Agreement) are reproduced below:
                                                               IV.       RELEASE

            4.01     Upon Final Approval, and in consideration of the promises and covenants set forth in this Settlement Agreement,
Representative Plaintiff and each Class Member whose phone number appears on the Class Member List and is not a Successful Opt-out, and
each of their respective spouses, children, executors, representatives, guardians, wards, heirs, estates, successors, predecessors, next friends,
legal representatives, attorneys, agents and assigns, and all those who claim through them or who assert claims (or could assert claims) on
their behalf, and each of them (collectively and individually, the “Releasing Persons”), and Class Counsel and each of their past and present
law firms, partners, or other employers, employees, agents, representatives, successors, or assigns (the “Counsel Releasing Parties”) will
completely release and forever discharge the Defendants, as that term is defined in Paragraph 1.17 above, from any and all past, present and
future claims, counterclaims, lawsuits, set-offs, costs, losses, rights, demands, charges, complaints, actions, causes of action, obligations, or
liabilities of any and every kind for calls concerning the goods of services of Defendants, including without limitation (i) those known or
unknown or capable of being known, (ii) those which are unknown but might be discovered or discoverable based upon facts other than or
different from those facts known or believed at this time, including facts in the possession of and concealed by any Released Person, and (iii)
those accrued, unaccrued, matured or not matured, all from the beginning of the world until today (collectively, the “Released Rights”), that
arise out of or in any way relate or pertain to (a) Released Rights that were asserted, or attempted to be asserted, or could have been asserted
in the Action; (b) the cellphone provision (47 U.S.C. § 227(b)(1)(A)(iii)) of the TCPA, and any other laws similar in coverage or intent to
that provision of the TCPA; (b) attorneys’ fees and costs of any kind or nature, by statute or otherwise, except as provided in the Settlement
Agreement; (c) calls, text messages, or other communications by Defendants or any of the Released Persons to any telephone number(s)
appearing on the Class Phone Number List and subscribed to or used by the Representative Plaintiff or any Class Member at any time prior to
August 31, 2018; (d) the use by any or all of the Defendants of any “automatic telephone dialing system,” “automatic dialer,” “automated
dialer,” “dialer,” and/or an “artificial or prerecorded voice” to make “calls” to any number appearing on the Class Phone Number List; (e)
statutory or common law claims predicated upon any alleged violations of the cellphone provision of TCPA and any other law similar in
coverage or intent to the cellphone provisions of the TCPA, including without limitation any claim under or for violation of federal or state
unfair and deceptive practices statutes, violations of any federal or state debt collection practices acts (including, but not limited to, the Fair
Debt Collection Practices Act, 15 U.S.C. § 1692 et seq.), invasion of privacy, conversion, breach of contract, unjust enrichment, specific
performance and/or promissory estoppel; and (f) the negotiation, execution and delivery of the Settlement Agreement.

          4.02       The Representative Plaintiff and the Releasing Persons expressly agree that, upon Final Approval, each will waive and
release any and all provisions, rights, and benefits conferred either (a) by Section 1542 of the California Civil Code or (b) by any law of any
state or territory of the United States, or principle of common law, which is similar, comparable, or equivalent to section 1542 of the
California Civil Code, with respect to the claims released pursuant to Paragraph 4.01 above. Section 1542 of the California Civil Code reads:

          Section 1542. General Release; extent. A general release does not extend to claims which the creditor does not know or suspect to
          exist in his or her favor at the time of executing the release, which if known by him or her must have materially affected his or her
          settlement with the debtor.

Whether a beneficiary of California law or otherwise, Plaintiff and each of the Releasing Persons acknowledge that he or she may hereafter
discover facts other than or different from those that he or she knows or believes to be true with respect to the subject matter of the claims
released pursuant to the terms of this Settlement Agreement, but each of those individuals expressly agree that, upon entry of the final
judgment contemplated by the Settlement Agreement, he and she shall have waived and fully, finally, and forever settled and released any
known or unknown, suspected or unsuspected, asserted or unasserted, contingent or non-contingent claim with respect to the claims released
pursuant to the Settlement Agreement, whether or not concealed or hidden, without regard to subsequent discovery or existence of such
different or additional facts.

           4.03     Upon Final Approval, Class Counsel, for themselves, Plaintiff’s Counsel, and each of his, her or their present and former
owners, predecessors, successors, partners, shareholders, agents (alleged or actual), experts, representatives, employees and affiliates
(“Attorney Releasors”), will unconditionally and irrevocably remise, waive, satisfy, release, acquit, and forever discharge the Defendant
Parties and the Released Persons from any and all right, lien, title or interest in any attorneys’ fee or award or any claim for reimbursement of
costs in connection with the Action or the Released Rights, except as otherwise provided in the Settlement Agreement. 1


1
  As set forth in Paragraphs 1.28 and 1.17 of Settlement Agreement, the term “Released Persons,” as used in the Release, means
“(a) American Power & Gas, LLC; Consumer Sales Solutions, LLC; AP&G Holdings, LLC; American Power & Gas of CA, LLC; American
Power & Gas of CT, LLC; American Power & Gas of IL, LLC; American Power & Gas of MA, LLC; American Power & Gas of MD, LLC;
American Power & Gas of ME, LLC; American Power & Gas of NJ, LLC; American Power & Gas of Ohio, LLC; American Power & Gas of
Pennsylvania, LLC; American Power & Gas of TX, LLC; and CSS Columbia, SAS (collectively, the “AP&G and CSS Entities”); (b) all
subsidiaries or affiliates of any of the AP&G and CSS Entities; (c) all persons or entities for or on behalf of which any of the AP&G and CSS
Entities made calls to a cellular telephone number of any Class Member bringing the Class Member within the scope of the Settlement Class;
and (d) all past, present and future predecessors, successors, assigns, affiliates, parents, subsidiaries, divisions, owners, shareholders, officers,
directors, attorneys, vendors, accountants, agents (alleged or actual), representatives, and employees of each of the entities or persons in
subparagraphs (a), (b), and (c) above.”

                                                                     Page 8 of 8
Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 65 of 66 PAGEID #: 312




                             EXHIBIT E
 Case: 2:17-cv-00515-EAS-EPD Doc #: 57-1 Filed: 12/10/18 Page: 66 of 66 PAGEID #: 313


                    CLAIM FORM FOR: EVANS V. AMERICAN POWER & GAS, LLC


       A.      INSTRUCTIONS
         Please fully complete Sections (B) and (C) below and sign in Section (D) below, and then
electronically submit this Claim Form by clicking SUBMIT below, on or before _______, or print and
mail it to KCC, LLC, [MAILING ADDRESS] postmarked no later than __________.

       B.      CLASS MEMBER INFORMATION


Cellphone Number(s) at which You received calls from AP&G or CSS: __________________________

____________________________________________________________________________________
Full Name         Street/P.O. Box         City              State       Zip Code

       C.     REQUIRED STATEMENTS BY CLASS MEMBER: You must answer yes to the two
following questions in order to be eligible for a payment.
       The cellphone number identified above belonged to me between June 14,              Yes __ No __
2013 and August 31, 2018.

      I did not consent to receiving calls from the American Power & Gas, LLC or          Yes __ No __
Consumer Sales Solutions, LLC on my cellular telephone.

       D.      REQUIRED CLASS MEMBER VERIFICATION
        I verify that the information set forth in Sections (B) and (C) above is true and accurate to the
best of my current knowledge and belief.


____________________________________
Signature
